Case
  Case
     3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                          Document
                                 220
                                   223
                                     *SEALED*
                                        Filed 02/24/21
                                                  Filed 02/16/21
                                                         Page 1 ofPage
                                                                   65 Page
                                                                       1 of 65
                                                                             ID #9528
                                                                                 Page ID
                                      #9463



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

       DONALD CONRAD,
       On Behalf of Himself & All Others Similarly
       Situated,

               Plaintiff,

       v.                                                   Case No. 18-CV-00133-NJR

       JIMMY JOHN’S FRANCHISE, LLC,
       JIMMY JOHN’S ENTERPRISES, LLC, and
       JIMMY JOHN’S LLC,

               Defendants.

                                 MEMORANDUM AND ORDER

   ROSENSTENGEL, Chief Judge:

             This is an antitrust case brought by a putative class of current and former Jimmy

   John’s employees. The plaintiffs allege that a “No-Poach Provision” in Jimmy John’s

   Franchise Agreement effectively prohibited employees from switching between locations

   with different owners, stifling competition in the labor market through an unlawful

   exercise of monopsony power under Section 1 of the Sherman Act. 1

             In support of their Motion for Class Certification, the plaintiffs rely on an expert

   report prepared by Dr. Hal Singer, who concludes that “common methods and evidence

   demonstrate Anticompetitive Effects and Common Impact to the Class, and that common

   methods and evidence demonstrate Aggregate Damages attributable to the No-Poach




   1
    Quotations referring to the “No-Poach Agreement” or the “challenged conduct” have been altered to say “No-
   Poach Provision.”

                                                   Page 1 of 65
Case
  Case
     3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                          Document
                                 220
                                   223
                                     *SEALED*
                                        Filed 02/24/21
                                                  Filed 02/16/21
                                                         Page 2 ofPage
                                                                   65 Page
                                                                       2 of 65
                                                                             ID #9529
                                                                                 Page ID
                                      #9464



   Provision totaling                          .” (Singer Report 2, Doc. 115-3; Pls.’ Mem. in

   Support of Class Cert. 3–4, Doc. 115).

           Naturally, Jimmy John’s argues that Dr. Singer’s report is unreliable. It submitted

   a rebuttal report prepared by its own expert, Dr. Janusz Ordover, who suggests that

   Dr. Singer’s economic models suffer from several conceptual and statistical flaws.

   (Ordover Report 5, Doc. 133-56). It also submitted a rebuttal report prepared by another

   expert, Dr. Justin McCrary, who suggests that Dr. Singer’s conclusions conflict with the

   plaintiffs’ monopsony theory. (McCrary Report 9, Doc. 133-57). The litigants moved to

   exclude each other’s expert reports.

                                            BACKGROUND

      A.         The Allegations

           From at least 2014 to 2018, Jimmy John’s included a No-Poach Provision in its

   Franchise Agreement. (Am. Compl. 1, Doc. 75). By signing the Franchise Agreement,

   franchisees agreed not to “recruit as a partner or investor/owner, or hire as an employee,

   any person then employed, or who was employed within the preceding twelve

   (12) months, by [Jimmy John’s], any of [Jimmy John’s] affiliates, or a franchisee . . .

   without obtaining the existing or former employer’s prior written permission . . . .”

   (Franchise Agreement 24, Doc. 115–17) (emphasis added).

           The plaintiffs—a putative class of all Jimmy John’s employees who worked there

   “at any time between January 24, 2014 to July 12, 2018”—allege that the No-Poach

   Provision “reflects a naked restraint of competition” under Section 1 of the Sherman Act,

   15 U.S.C. § 1. (Am. Compl. at 1). More specifically, they allege that the No-Poach

                                            Page 2 of 65
Case
  Case
     3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                          Document
                                 220
                                   223
                                     *SEALED*
                                        Filed 02/24/21
                                                  Filed 02/16/21
                                                         Page 3 ofPage
                                                                   65 Page
                                                                       3 of 65
                                                                             ID #9530
                                                                                 Page ID
                                      #9465



   Provision had the effect of suppressing wages and stifling worker mobility, leading to

   class-wide injury and damages. (Pls.’ Mem. in Support of Class Cert. at 1).

      B.         The Plaintiffs’ Expert: Dr. Singer

           Dr. Singer is “a managing director at Econ One, a senior fellow at the George

   Washington Institute of Public Policy, and an adjunct professor at the McDonough School

   of Business at Georgetown University, where [he] teach[es] advances pricing to M.B.A.

   candidates.” (Singer Report at 2). He is also “an applied microeconomist with an

   emphasis on industrial organization and regulation” who has “testified before Congress

   on the interplay between antitrust and sector-specific regulation.” (Id. at 3).

           Dr. Singer offers an opinion purporting to show that common proof that can be

   used to establish that the No-Poach Provision suppressed compensation (i.e., antitrust

   impact) for all Jimmy John’s employees. (See id. at 41–42). He begins by describing the

   basic monopsony theory underlying the plaintiffs’ suit. (Id. at 5). “[A] firm possesses

   monopsony power if it wields market power over factors of production such as labor.

   The exercise of monopsony power in the labor market harms competition by suppressing

   wages and employment below competitive levels.” (Id. at 5). “‘A labor monopsony exists

   when lack of competition in the labor market enables employers to suppress the wages

   of their workers.’” (Id. at 6) (citing Ioana Marinescu & Eric Posner, A Proposal to Enhance

   Antitrust Protection Against Labor Market Monopsony 2, Roosevelt Inst. (2018) (“While

   [monopoly power] has been the core focus of antitrust practitioners since the inception

   of the Sherman Act, [monopsony power] has generally attracted scant attention from

   public or private antitrust enforcement, despite the fact that a worker who receives a

                                           Page 3 of 65
Case
  Case
     3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                          Document
                                 220
                                   223
                                     *SEALED*
                                        Filed 02/24/21
                                                  Filed 02/16/21
                                                         Page 4 ofPage
                                                                   65 Page
                                                                       4 of 65
                                                                             ID #9531
                                                                                 Page ID
                                      #9466



   subcompetitive wage is likely harmed just as much, if not more, than a consumer paying

   a supracompetitive price . . . .”)).

           Dr. Singer contends that the No-Poach Provision was evidence of Jimmy John’s

   monopsony power: “[B]y restraining labor market mobility, the No-Poach Provision gave

   individual Jimmy John[‘]s stores more labor market power than they otherwise would

   have enjoyed.” (Id. at 27) (emphasis in original). In other words, “in the absence of the

   No-Poach Provision, the wages of Jimmy John’s workers could be bid up by competition

   among independently-owned stores . . . for the workers’ specialized skills. The No-Poach

   Provision prohibits this form of labor market competition by suppressing labor mobility.”

   (Id. at 15).

           To test this hypothesis, Dr. Singer “developed an econometric model to compare

   (1) the wages paid to Class Members when the No-Poach Provision was in effect with

   (2) the wages paid to Class Members after the No-Poach Provision was officially halted

   in mid-2018, . . . while controlling for other factors that might explain movements in

   wages.” (Id. at 28–29). This is known as a wage regression. (See id.).

           Dr. Singer obtained the “hourly compensation data from Weekly Sales Reports

   (‘WSRs’), which are regularly submitted by Jimmy John’s Franchisees to corporate

   headquarters. The WSRs span all 44 states with Jimmy John’s stores[] and include both

   Franchisees and corporate-owned stores. The WSRs include daily hours worked and

   compensation for over 615,000 employees working in over 2,800 stores. The WSRs

   include data for three categories of Class Members between January 2014 and June 2019:

   (1) drivers, (2) in-shop labor, and (3) managers.” (Id. at 30).

                                            Page 4 of 65
Case
  Case
     3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                          Document
                                 220
                                   223
                                     *SEALED*
                                        Filed 02/24/21
                                                  Filed 02/16/21
                                                         Page 5 ofPage
                                                                   65 Page
                                                                       5 of 65
                                                                             ID #9532
                                                                                 Page ID
                                      #9467



          Dr. Singer acknowledges that “the effect of removing the No-Poach Provision may

   not have manifested itself immediately,” possibly because “the economic ramifications . . .

   would have taken time to work through the thousands of independently-owned Jimmy

   John’s restaurants, as newfound labor mobility would have been increasingly discovered

   and leveraged by Class Members.” (Id. at 36–37). He therefore conducted another test for

   each month after the removal of the No-Poach Provision in June 2018 to test whether the

   putative class members’ compensation increased as a result. (See id.).

          Several control variables were in the regressions. For example, “’fixed effect’

   variables . . . control for three types of labor (drivers, in-shop labor, and managers). The

   regression also includes fixed effects for individual stores. This controls for all store-

   specific factors that are fixed over time” and “provide[s] flexible controls for local

   economic conditions at the state level, county level, and below the county level . . . .” (Id.

   at 31–32). There is also a fixed-effect variable for each of the 2,800 stores in the WSRs. (Id.

   at 32). Similarly, Dr. Singer “include[s] control variables at the level of the individual

   employee, in the form of more than 600,000 individual employee fixed effects,” which

   “control[] for any employee-specific characteristics that are fixed over time.” (Id.).

          Dr. Singer then uses two methods to test for common impact. (See id. at 45). The

   first employs the wage regression described above to “show that at least between 87 and

   91 percent of Class Members suffered antitrust injury.” (Id.). Again, the regression

   “compares the compensation that each Class Member actually received to the

   compensation they would have received in the absence of the No-Poach Provision, as

   determined by [the] regression model.” (Id. at 46). “The 87 percent estimate is derived

                                            Page 5 of 65
Case 3:18-cv-00133-NJR Document 223 Filed 02/24/21 Page 6 of 65 Page ID #9533
Case 3:18-cv-00133-NJR Document 223 Filed 02/24/21 Page 7 of 65 Page ID #9534
Case
  Case
     3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                          Document
                                 220
                                   223
                                     *SEALED*
                                        Filed 02/24/21
                                                  Filed 02/16/21
                                                         Page 8 ofPage
                                                                   65 Page
                                                                       8 of 65
                                                                             ID #9535
                                                                                 Page ID
                                      #9470



   “maintained an explicit, formulaic compensation structure for its managers . . . and

   recommended that the independently owned franchise stores follow” suit. (Id. at 54). He

   then “performed regressions to . . . measure the extent to which an increase in hourly

   compensation for Class Members generally is statistically associated with an increased in

   compensation for an individual Class Member.” (Id. at 48–49).

                 Specifically, I estimated regressions in which the dependent
                 variable was set equal to an individual Class Member’s
                 weekly pay rate, and the independent variable was set equal
                 to either: (A) the average hourly wage paid to all other
                 workers of that Class Member’s same type (Labor In Shop,
                 Driver, or Manager) in that year; or (B) the average hourly
                 wage paid to all other workers of the Class Member’s same
                 type in the prior year.

   (Id. at 49) (emphasis in original). He also “perform[ed] a similar analysis” that

   “include[ed] each of the control variables used in [his] impact regression.” (Id. at 50).

   Finally, he tested whether “employee wages move together at the local (county) level” by

   repeating the regressions and “using the wages of other Class Members within a given

   county to predict the wages of individual employees in that county.” (Id. at 51).

          The results: “changes in compensation are broadly shared across [all] Class

   Members, both within a given time period and across different time periods.” (Id. at 53)

   (emphasis added). “For example, . . . a ten percent increase in the compensation of all

   other employees is statistically associated with a 6.9 percent increase in the compensation

   of an individual Class Member in that same job category and county.” (Id. at 52). This,

   Dr. Singer asserts, “confirm[s] that gains (or losses) in Class Members’ hourly

   compensation are shared broadly across Class Members both within and across years.”


                                          Page 8 of 65
Case
  Case
     3:18-cv-00133-NJR
       3:18-cv-00133-NJRDocument
                          Document
                                 220
                                   223
                                     *SEALED*
                                        Filed 02/24/21
                                                  Filed 02/16/21
                                                         Page 9 ofPage
                                                                   65 Page
                                                                       9 of 65
                                                                             ID #9536
                                                                                 Page ID
                                      #9471



   (Id. at 51). In other words, Dr. Singer contends that his second method shows that all

   putative class members (rather than 87 to 91 percent) were injured by the No-Poach

   Provision because “there is class-wide evidence of a compensation structure that would

   transmit the artificially reduced compensation (found by the first [method]) broadly

   across the Class.” (Id. at 47).

           Based on these tests, Dr. Singer “conclude[s] that all or almost all Class Members

   can be shown to have suffered antitrust injury across the two methods of proving

   common impact.” (Id. at 46). He estimates aggregated damages of about                     :

   “the product of (1) the generalized wage effect from the regression model . . . and (2) the

   aggregate compensation paid to Class Members while the No-Poach Provision was in

   effect.” (Id. at 56).

           Finally, Dr. Singer refutes two potential “procompetitive” justifications that he

   anticipates Jimmy John’s will advance. (Id. at 57). He calls the first justification the

   “Franchise Investment Efficiency”: The No-Poach Provision was used to “encourage

   investment in Jimmy John’s brand.” (Id.). Aside from a lack of evidence to support such

   a justification, Dr. Singer contends that, even if the No-Poach Provision “made Jimmy

   John’s more attractive to investors by cutting labor costs below what they otherwise

   would have been, this does not diminish the anticompetitive effects of the No-Poach

   Provision for workers” through suppressed wages. (Id. at 60) (emphasis in original).

           Dr. Singer calls the second justification the “Free-Rider Efficiency”: Without the

   No-Poach Provision, “investments in training would invite poaching of a newly-trained

   worker by another Franchisee.” (Id. at 60). “This defense,” he asserts, is “an admission of

                                          Page 9 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             10 ofPage
                                                                  65 Page
                                                                       10 ofID
                                                                             65#9537
                                                                                 Page
                                    ID #9472



  monopsony power: It presupposes that Jimmy John’s exploited the No-Poach Provision

  to suppress Class Member compensation below what it would be otherwise.” (Id. at 61)

  (emphasis added). At any rate, he again points to a lack of evidence suggesting that

  (a) “the No-Poach Provision created Efficiencies by eliminating Free Riding”; (b) “the

  cessation of the No-Poach Provision has any negative effect on Jimmy John’s training of

  its employees”; or (c) “Jimmy John’s ceased or substantially cut back on employee

  training as a result of the cessation of the No-Poach Provision.” (Id.).

     C.         Jimmy John’s Experts

             (i) Dr. Ordover

          Dr. Ordover is “Emeritus Professor of Economics and former Director of the

  Masters in Economics Program at New York University, where [he] taught from 1973 to

  2015. From 1991–1992, [he] served as Deputy Assistant Attorney General for Economics

  at the Antitrust Division of the United States Department of Justice . . . , co-drafting the

  1992 U.S. Department of Justice and Federal Trade Commission Horizontal Merger

  Guidelines.” (Ordover Report at 1). Who’s Who Legal named him “Competition Economist

  Individual Expert of the Year” in both 2015 and 2016, and he was named “Economist of

  Year” in 2011 by the Global Competition Review. (Id. at A-3).

          Unlike Dr. Singer, Dr. Ordover concludes that “economic injury (in this case, i.e.,

  whether wages were suppressed due to the No-Poach Provision) cannot be shown for all

  or nearly all members of the proposed class using common evidence and that highly

  individualized investigations would have to be undertaken to determine whether any

  putative class member suffered antitrust injury.” (Id. at 5). Rather, “Dr. Singer has

                                         Page 10 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             11 ofPage
                                                                  65 Page
                                                                       11 ofID
                                                                             65#9538
                                                                                 Page
                                    ID #9473



  ignored many sound economic reasons why most putative class members would not have

  been harmed by the No-Poach Provision, and, as such, his highly aggregated statistical

  analyses—which suffer from many other conceptual, statistical, and data errors—are of

  no value in gauging class-wide impact.” (Id.) (emphasis in original).

         Dr. Ordover begins by addressing “a basic data error” in Dr. Singer’s wage

  regressions “that results in inflated estimates of the alleged average wage suppression

  and the share of putative class members that suffered injury.” (Id. at 5). As discussed,

  Dr. Singer compared (1) employee wages while the No-Poach Provision was in effect

  with (2) wages after the No-Poach Provision was removed. He accomplished this using

  wage data gathered from the WSRs that were submitted by franchisees to Jimmy John’s,

  the franchisor. For most employees, the WSRs consistently reflect that they were paid

  per-hour. Others consistently reflect that they were paid per-shift. And for a few

  employees, like the named plaintiff, the WSRs are inconsistent either way. Dr. Ordover

  asserts that Dr. Singer glossed over that last difference. For example, “he wrongly treats

  Mr. Conrad as being paid on an hourly basis throughout the time period—so Mr. Conrad’s

  supposed ‘hourly’ wage rate increased from               to      in Dr. Singer’s analysis over a

  period of a few days.” 2 (Id. at 13). He made “the same error for other managers that were

  paid a salary, which was recorded on a per-shift basis in the WSR.” (Id. at 14). As a result,

  Dr. Singer’s wage regressions led “to significantly inflate[d] estimates of the alleged




  2This wage increase reflects the fact that Conrad was promoted from in-shopper to manager. (Ordover
  Report at 12). The  is per-hour, and the      is per-shift. (Id.).

                                             Page 11 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             12 ofPage
                                                                  65 Page
                                                                       12 ofID
                                                                             65#9539
                                                                                 Page
                                    ID #9474



  anticompetitive harm and common impact he asserts were caused by the No-Poach

  Provision.” (Id.)

                 Suppose a researcher wished to predict the height of a set of
                 women by a common set of independent variables, including
                 the height of their mothers. One would generally expect that
                 shorter mothers would, on average, have shorter daughters,
                 while taller mothers would have taller daughters. Assume
                 that the researcher had collected data on mothers’ heights that
                 were measured in inches, but, for some of the daughters, their
                 heights were measured in inches and for others they were
                 measured in feet. The result of this mistake would be that
                 predicted heights would be too low for those daughters
                 whose heights are measured in inches and too high for those
                 whose heights were measured in feet. In other words, the
                 model will not have accurately captured the effect of mothers’
                 heights on daughters’ heights due to this data error.
                 Dr. Singer’s regression models suffer from this most basic
                 mistake. Here, the result of Dr. Singer’s mistake is that his
                 wage regression models predict wage rates for salaried
                 managers whose pay is recorded on a per-shift basis (like
                 those daughters whose height is measured in inches) as too
                 low and predicts wage rates of managers whose pay is
                 recorded on a per-hour basis (like those daughters whose
                 height is measured in feet) as too high—meaning that his
                 model does not accurately explain the effect of the No-Poach
                 Provision on wage rates.

  (Id. at 15).

          To remedy this, Dr. Ordover separated (or “unpooled”) “the WSR data for the

  manager job category into two separate manager job categories: (i) those who appear to

  be paid on an hourly basis; and (ii) those who appear to be paid a salary.” (Id.). He then

  repeated the same wage regression conducted by Dr. Singer. (Id.). “Correcting for

  [Dr. Singer’s] data error reduced [the] estimate of aggregate damages [from              ]




                                         Page 12 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             13 ofPage
                                                                  65 Page
                                                                       13 ofID
                                                                             65#9540
                                                                                 Page
                                    ID #9475



  to                  , a reduction of roughly 66 percent.” (Id. at 23). This figure, in

  Dr. Ordover’s opinion, goes against anticompetitive behavior:

                  While the real wages calculated by Dr. Singer increased over
                  time, the increase in real wage rates after the end of the
                  putative class period is comparable to the increases in those
                  wage rates during the putative class period. Indeed, one
                  would expect, if there was some persistent anticompetitive
                  suppression in wage rate of the putative class members, that
                  there would be some noticeable discontinuity (or jump) in the
                  wage rates around the time that the alleged anticompetitive
                  conduct ceased.

  (Id. at 17). Simply “separating Dr. Singer’s regression by manager pay type results in a

  finding that managers paid on an hourly basis had an average wage suppression of

  approximately two percent, while salaried managers suffered no suppression at all.” (Id.

  at 21). 3




  3 At any rate, Dr. Ordover asserts that the WSRs fail to track “important aspects of compensation that are
  allegedly affected by the No-Poach Provision,” such as tips for drivers and bonuses for managers,
  “mak[ing] it difficult (if not impossible) to determine whether the No-Poach Provision reduced total
  compensation for many putative class members.” (Ordover Report at 43–45).


                                               Page 13 of 65
Case 3:18-cv-00133-NJR Document 223 Filed 02/24/21 Page 14 of 65 Page ID #9541
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             15 ofPage
                                                                  65 Page
                                                                       15 ofID
                                                                             65#9542
                                                                                 Page
                                    ID #9477



  (Id. at 20).

          What’s more, Dr. Ordover asserts that Dr. Singer ignored several “sound economic

  reasons why putative class members could not have been injured from the No-Poach

  Agreement.” (Id.). For one, Dr. Ordover contends that for the nearly 37 percent of Jimmy

  John’s locations without a competing franchise within 10 miles, employees at those

  locations “are unlikely to have been impacted by the No-Poach Provision.” (Id. at 27–28).

  Put differently, the lack of a rival franchise with a reasonable distance means that there

  is no one to “bid up [employee] wages.” (Id. at 25).

          Dr. Ordover also argues that the No-Poach Provision could not have impacted the

  “roughly 36 percent of employees [that] leave within four weeks . . . and [the] 56 percent

  [that] leave in twelve weeks or less” because “they would have been unlikely to receive

  any increases in compensation in the short time of their employment. (Id. at 30–32).

  Rather, “[a]s a matter of basic economics,. . . a smaller pool of potential hires would tend

  to decrease the supply of potential employees for any particular Jimmy John’s branded

  store, which would tend to increase their wages.” (Id. at 29) (emphasis added). For

  prospective employees who have never worked for a Jimmy John’s restaurant, two

  franchisees would have to compete for that prospective employee by offering higher

  wages. (Id.).

          Similarly, Dr. Ordover asserts that Dr. Singer’s opinion “inappropriately ignored

  diversity and variation in any effect of the alleged conduct of the wages of putative class

  members over time and in different regions.” (Id. at 34).




                                         Page 15 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             16 ofPage
                                                                  65 Page
                                                                       16 ofID
                                                                             65#9543
                                                                                 Page
                                    ID #9478



               To demonstrate this, I estimate separate regressions for each
               year and for each state in which Jimmy John’s franchise or
               corporate-owned stores operate and find that for some states
               and years, Dr. Singer’s regressions, when unpooled, show
               that wages were higher in the putative class period than in his
               chosen benchmark, not lower.

  (Id.) (emphasis in original). In nine States, for example, “(Arizona, Colorado, Iowa,

  Mississippi North Carolina, New York, Oregon, South Carolina and Washington) wages

  were higher in the putative class period than in the benchmark period[;] and for another

  four states (the District of Columbia, Indiana, Kansas, and New Jersey) wages were not

  statistically significantly lower in the putative class period than they were in the

  benchmark period.” (Id. at 35–36). These 13 States “account for nearly 143,000 putative

  class members—or 25 percent of the total putative class.” (Id. at 36). Moreover, in

  Delaware, where there is “only a single franchise operator in the entire state, putative

  class members most likely could not have benefited from increased competition for their

  labor due to the removal of the No-Poach Provision.” (Id.) (emphasis in original). “This

  indicates that, according to Dr. Singer’s model, large portions of the putative class

  suffered no injury as a result of the No-Poach Provision and that Dr. Singer’s average

  wage suppression regression model is a flawed and unreliable means of measuring

  anticompetitive effects and common impact.” (Id. at 34) (emphasis in original).

        In Dr. Ordover’s opinion, “after accounting for the prior three flaws, over

  85 percent of putative class members were not injured based on Dr. Singer’s methodology

  for gauging common impact.” (Id. at 5, 92).




                                       Page 16 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             17 ofPage
                                                                  65 Page
                                                                       17 ofID
                                                                             65#9544
                                                                                 Page
                                    ID #9479



         Next, Dr. Ordover objects to Dr. Singer’s “’predictive’ approach to gauging

  common impact [that] is prone to ‘false positives’—the finding of injury where none

  could logically exist.” (Id. at 6). As a conceptual matter, because “Dr. Singer assumes that

  a putative class member was impacted if her wages were suppressed in a[t] least one

  week,” Dr. Ordover contends that “Dr. Singer’s model allows an employee paid on a bi-

  weekly basis to have suffered impact during one week of his two-week pay period, but

  not the other. Such an approach to gauging antitrust harm is particularly flawed in this

  matter, since economists typically think of wages as ‘sticky,’ and less volatile than the

  price of goods.” (Id. at 51).

         Recall also that Dr. Singer’s second method for proving antitrust impact was to

  determine whether there is “class-wide evidence of a compensation structure that would

  transmit the artificially reduced compensation . . . broadly across the class.” (Singer

  Report at 47–48) (emphasis added). Dr. Ordover contends that this approach is also

  “seriously flawed and mis-specified and contradicted by the very wage data on which

  [Dr. Singer] relies.” (Ordover Report at 6). For instance, Dr. Ordover argues that “if the

  wage rates of Jimmy John’s employees were all connected, as claimed by Dr. Singer, one

  should not observe some employees’ wage rates declining when other employees’ wage

  rates are increasing.” (Id. at 57). Yet the data suggests that “in any given year, many

  counties experience an increase in wages and many experience a decrease in wages.” (Id.).

  For that reason, “Dr. Singer’s conjecture that the wages at Jimmy John’s franchise and




                                         Page 17 of 65
Case 3:18-cv-00133-NJR Document 223 Filed 02/24/21 Page 18 of 65 Page ID #9545
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             19 ofPage
                                                                  65 Page
                                                                       19 ofID
                                                                             65#9546
                                                                                 Page
                                    ID #9481



  Dr. Singer’s test . . . is under the assumption that all employees . . . are equally affected . . .

  by the wages of others in their job category. It is not a test of whether this equal-effect

  assumption is correct.” (Id. at 59 n.105) (emphasis in original).

                 Dr. Singer’s models do not allow for a more fine-grained (and
                 likely more realistic) compensation structure where different
                 individuals within a group would be affected differently by a
                 policy (e.g., the No-Poach Provision), depending on where
                 they are within the distribution of wages, their seniority, skill
                 level, their job performance relative to others, and other
                 relevant factors for a wage structure.

  (Id. at 59). His “’test’ therefore assumes the very answer it seeks to test and is irrelevant

  for demonstrating common impact.” (Id. at 60).

         What’s more, Dr. Ordover contends that “Dr. Singer has not demonstrated that the

  No-Poach Provision caused any anticompetitive effects.” (Id. at 6) (emphasis in original).

  In other words, “Dr. Singer confuses the fact that his . . . models find some correlation

  between lower wages and the No-Poach Provision with a finding that the No-Poach

  Provision caused the lower wages.” (See id. at 66–69) (emphasis in original).

         Similarly, Dr. Ordover asserts that “Dr. Singer’s analysis is completely untethered

  from the economic theory of monopsony” because he “fails to define a relevant labor

  market and has not demonstrated that Jimmy John’s . . . possess[es] monopsony power

  in any relevant market.” (Id. at 6). “Dr. Singer assumes the No-Poach Provision increased

  monopsony power because the No-Poach Provision would have no effect on

  compensation of putative class members if there was no monopsony power.” (Id. at 70).

  Again, Dr. Ordover asserts that this contention conflates correlation with causation, this

  time because Dr. Singer failed to define the relevant market. (See id. at 70–71).

                                            Page 19 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             20 ofPage
                                                                  65 Page
                                                                       20 ofID
                                                                             65#9547
                                                                                 Page
                                    ID #9482



                 [I]n order to demonstrate that the No-Poach Provision
                 increased Jimmy John’s . . . monopsony power and reduced
                 the wages of putative class members, Dr. Singer would have
                 to establish: (i) the relevant labor market in which putative
                 class members sold their services, (ii) that the No-Poach
                 Provision allowed Jimmy John’s . . . to increase their
                 monopsony power in that relevant labor market; and (iii) that
                 Jimmy John’s . . . suppressed the wages of all or almost all
                 putative class members by reducing its purchases of their
                 services.

  (Id. at 72). Whereas Dr. Singer assumes that the appropriate market definition is

  “employment at Jimmy John’s franchise and corporate-owned stores nationwide,”

  Dr. Ordover argues that the appropriate market definition also includes “at least other

  Quick Service Restaurants (‘QSRs’).” (Id. at 76). Given that “98 percent of Jimmy John’s

  branded stores have at least ten other QSR brands within ten miles, with an average

  number of nearby brands of 53” and “an average number of QSR locations of nearly 257,”

  Dr. Ordover contends that Jimmy John’s alleged monopsony power is likely “quite small,

  and well below the levels that antitrust regulators consider likely to lead to adverse

  competitive effects.” (Id. at 84).

         Lastly, because the “available evidence does not indicate that the number of Jimmy

  John’s . . . stores or the revenues of those stores decreased over time,” Dr. Ordover

  contends that the No-Poach Provision did not cause “a reduction in output” consistent

  with the plaintiffs’ monopsony theory. (Id. at 87). 5




  5Dr. McCrary agrees. (See McCrary Report at 54) (“The monopsonist makes higher profit per unit of labor
  but they hire fewer workers (reduce labor demand) and restrict output in the process.”).

                                             Page 20 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             21 ofPage
                                                                  65 Page
                                                                       21 ofID
                                                                             65#9548
                                                                                 Page
                                    ID #9483



            (ii) Dr. McCrary

         Dr. McCrary is “an economist with expertise in labor economics, antitrust,

  corporations, law and economics, economic modeling, and statistical methods, among

  other subjects.” (McCrary Report at 3). He is currently the Paul J. Evanson Professor of

  Law at Columbia University, and he “previously held academic positions at the

  University of Michigan (2003–2007) and Berkeley (2008–2019),” where he has “taught

  courses on labor economics, antitrust, corporations, law and economics, and statistics to

  undergraduates, M.B.A., J.D., L.L.M., and Ph.D. students.” (Id.).

         Like Dr. Ordover, Dr. McCrary concludes that the “plaintiffs’ claims of

  monopsony do not make economic sense within Jimmy John’s franchise system.” (Id.

  at 46). Dr. McCrary focuses on the day-to-day enforcement of the No-Poach Provision to

  determine (1) whether it was “enforced in a common manner across class members”;

  (2) whether it was indicative “of a vertical economic relationship between” the

  franchisees and Jimmy John’s, the franchisor; (3) whether there are “potential competitive

  benefits of a vertical, intrabrand restraint as compared to an interbrand restraint”;

  (4) whether Jimmy John’s, the franchisor, had “an economic incentive to orchestrate a

  monopsony conspiracy to suppress wages and labor demand”; and (5) whether the No-

  Poach Provision had “the potential to enhance competition.” (Id. at 7) (emphasis added).

         The first half of Dr. McCrary’s report is “a summary of key concepts . . . on the

  economics of franchising and vertical restraints.” (Id. at 10). He begins by discussing the

  difference between intrabrand restraints (good) with interbrand restraints (bad). The crux

  of the plaintiffs’ theory is that “franchisees are independent horizontal competitors.” (Id.

                                         Page 21 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             22 ofPage
                                                                  65 Page
                                                                       22 ofID
                                                                             65#9549
                                                                                 Page
                                    ID #9484



  at 14) (emphasis added). This, according to Dr. McCrary, “is inconsistent with . . . the

  economics of franchising.” (Id.). Rather, franchisors, like Jimmy John’s, have an interest

  in imposing “vertical restraints on individual franchisees to help ensure that the business

  decisions of each individual franchisee do not undermine the goals of the franchise or

  [the] brand as a whole.” (Id.) (emphasis added). These intrabrand restraints, according to

  Dr. McCrary, facilitate interbrand competition because they ensure “higher-quality

  products” and “a higher-quality brand.” (Id.).

         With that in mind, Dr. McCrary contends that “[w]hen a firm with a popular brand

  (like Jimmy John’s) decides to establish a franchising system, it turns over control of store

  operations to many individual franchisees whose goal—absent any restrictions from the

  franchisor—is to maximize the profit of their own stores.” (Id. at 17) (emphasis in original).

  In other words, “brand and store interests can diverge.” (Id.).

                Consider a stylized example in which, for a given franchise
                organization, there are repeat customers that visit many
                franchises of the organization, but never (or rarely) visit the
                same store twice. In such an organization, no franchisee
                experiences the full benefits of investments in brand quality.
                Thus, it would be expected that in the absence of [intra]brand
                restrictions, franchisees would cut corners on investments in
                brand quality, for example by reducing food quality or
                customer service to reduce costs. For any individual
                franchisee, the short-run cost to the overall brand reputation
                of such deviations is small because the store is just one of
                many stores, while the benefit in profit can be significant.
                However, if all stores behave this way, then the overall
                quality of the brand will deteriorate in the long-run, which
                will harm all stores.




                                          Page 22 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             23 ofPage
                                                                  65 Page
                                                                       23 ofID
                                                                             65#9550
                                                                                 Page
                                    ID #9485



  (Id. at 17–18). Put differently, “without intrabrand restraints requiring that individual

  franchisees protect the value and quality of the brand, each franchisee will underinvest

  in the brand[,] and the brand’s value will deteriorate over time[,] harming the franchise,

  franchisees, consumers, and workers alike.” (Id. at 18). This is known as freeriding. (Id.).

         Similarly, another “incentive problem that franchises face is a problem sometimes

  referred to as encroachment: “[I]f a franchise clusters too many stores close together, then

  new locations may cannibalize sales from existing locations.” (Id. at 18). Franchisors must

  therefore strike a balance “between expanding their own network with new locations,

  while ensuring that each franchisee remains committed to investing in the brand and

  does not try to undermine other local franchisees.” (Id. at 19).

         Dr. McCrary asserts that these two incentive problems—freeriding and

  encroachment—“are particularly acute for QSR franchises because consistency and

  uniformity of quality across all stores [are] essential to their business. . . . [I]f even a small

  number of stores free-ride on the brand, or do not cooperate in promoting the produces,

  those stores can undermine the brand as a whole.” (Id. at 19) (emphasis in original).

         To counter these incentive problems, franchisors use intrabrand restraints to

  “align[] the incentives of incentives of individual franchisees with those of the franchisor,”

  such as “explicit contractual arrangements designed to incentivize franchisees to engage

  in behaviors that benefit the brand.” (Id. at 20).




                                           Page 23 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             24 ofPage
                                                                  65 Page
                                                                       24 ofID
                                                                             65#9551
                                                                                 Page
                                    ID #9486



                For example, given the critical value of standardization and
                consistency of quality across stores in the QSR industry,
                franchisors commonly employ franchise agreements with
                numerous restraints that explicitly require franchisees to
                follow the specific, standardized processes that promote the
                success of the brand. Those restraints predictably involve
                some potential consequences for non-compliance, in order to
                incentivize compliance with those restrictions, such as the
                threat of contract termination or other remedies.

  (Id.). These intrabrand restraints could include requirements that franchisees maintain

  similar layouts, menu items, operation manuals, and promotional materials, among other

  things. (Id. at 20, 26–29) (describing similar brand standards in the Franchise Agreement).

         Again, Dr. McCrary asserts that intrabrand restraints are “procompetitive precisely

  because, by strengthening the quality of the brand, they strengthen interbrand

  competition.” (Id. at 21) (emphasis altered).

                Ultimately, consumers benefit most when multiple
                competing brands provide high-quality products with strong
                customer service across many locations at good prices—i.e.,
                strong “interbrand” competition—and increasing consumer
                welfare is a primary goal of competition policy. Thus, if
                franchisors cannot align the incentives of individual
                franchisees to invest in the quality of the brand through the
                use of intrabrand restraints, consumers will miss out on
                features they value—like strong customer service, and
                consistent product quality across every location. Moreover, a
                strong brand is also critical to recruiting potential new
                franchisees, and to incentivizing existing franchisees to
                purchase and open new locations.

  (Id. at 22). Dr. McCrary also asserts that intrabrand restraints “ultimately benefit[] workers

  within any franchise system by increasing demand for the brand’s products and

  expanding the size of the franchise system, which, in turn increases the total labor

  demand of the franchise system.” (Id.) (emphasis in original).

                                          Page 24 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             25 ofPage
                                                                  65 Page
                                                                       25 ofID
                                                                             65#9552
                                                                                 Page
                                    ID #9487



         The final economic principle that Dr. McCrary addresses is the difference between

  interbrand restraints and intrabrand restraints within the franchise context. The plaintiffs

  suggest that because Jimmy John’s “franchisees are independent business owners, the

  [No-Poach Provision was] a restraint between independent, horizontal competitors.” (See

  id. at 23) (citing Am. Compl. at 13). This characterization, according to Dr. McCrary,

  ignores the fact that franchisees are “not fully independent: They are tied together by a

  common interest in the success of the brand, and the franchise agreements reflect the

  interconnectedness of their economic fates.” (Id.).

                For example, if a set of horizontal competitors that are not part
                of the same brand agreed to offer the exact same menu in their
                stores (rather than compete on product selection), one might
                be concerned they were coordinating in a way that was
                anticompetitive. However, the exact same behavior within
                the context of a QSR franchise system clearly facilitates that
                system’s ability to compete with both other franchise systems
                and other businesses in the same space. Consequently, a
                simple and widely observed form of conduct would be
                misinterpreted as anticompetitive if one were unwilling to
                acknowledge the economic reality of the franchise model and
                its implications for franchisees’ conduct.

  (Id.) (emphasis in original).

         Dr. McCrary then “turns to Jimmy John’s business model specifically[] and

  provide[s] a summary of Jimmy John’s operations and strategy.” (Id. at 11). As alluded,

  Jimmy John’s, like other franchisors, expects its franchisees to uphold certain brand

  standards “ranging from the general appearance of the restaurant, to the restaurant’s

  physical location, to employee dress and grooming, among others.” (Id. at 26). Jimmy

  John’s sends franchise consultants to each Jimmy John’s location “to verify that franchisees


                                         Page 25 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             26 ofPage
                                                                  65 Page
                                                                       26 ofID
                                                                             65#9553
                                                                                 Page
                                    ID #9488



  [are] upholding those Brand Standards.” (Id. at 30). “




                                                   ” (Id. at 31).

         Franchisees are also required to attend “orientation in Champaign, Illinois,” as

  well as a three-week training program for first-time franchisees. (Id. at 35). “In these

  trainings, individuals learn . . . operation procedures, Brand Standards, and training

  standards . . . .” (Id. at 35–36). After completing



                                                                               (Id. at 37). When

  a franchisee opens a new restaurant, “shift coverage and training requirements change.

  For example, prior to opening a third Jimmy John’s store[,] a franchisee must hire and

  train an Area Manager.” (Id. at 39). To qualify for the Area Manager training program, “a

  trainee must have completed the Certified Manager training program and a four-week

  apprenticeship, unless the trainee has at least six-months of in-restaurant training

  experience . . . .” (Id.). Jimmy John’s, however, only “covers the

                                                               . . . . Current Certified Manager

  training fees per person are                                      . Including travel and other

  costs, Certified Manager training is estimated to cost                    per manager.” (Id.).

         All that is to say, according to Dr. McCrary, that the No-Poach Provision

  “encourage[d] franchisees to invest in more training for their employees because it

  helped ensure that they would be able to recover the costs incurred in training employees.

                                          Page 26 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             27 ofPage
                                                                  65 Page
                                                                       27 ofID
                                                                             65#9554
                                                                                 Page
                                    ID #9489



  Without [it], there would be an increased risk of losing investments in training to other

  franchisees.” (Id. at 40).

         Moreover, the Franchise Agreement gave “each individual franchisee discretion

  as to when to invoke the No-Poach Provision.” (Id. at 44). Dr. McCrary contends that

  “documents describing              requests for release of individual employees” from the No-

  Poach Provision reveal that the requests “were granted 88 percent of the time.” (Id.)

  (emphasis in original).

                    It is also notable that the patterns of release approvals differ
                    between managers and other employees. Of the            release
                    requests,      were for non-managers, and in those cases, over
                        percent were released. Further, if we focus on the releases
                    that were either approved conditional on compensation or
                    refused, such releases were most often associated with
                    managers. Specifically, in the instances where a release was
                    refused for reasons other than poor performance or was
                    approved conditional on compensation, 74 percent ( )
                    involved managers—and training investments were explicitly
                    mentioned in the negotiations for approximately half of those
                    managers.

  (Id. at 48–49) (emphasis in original). “These facts alone,” according to Dr. McCrary,

  “undermine the Plaintiff’s claim that the [No-Poach Provision was] used to orchestrate a

  monopsony.” (Id.).

                    Only a small fraction resulted in an outright refusal to release
                    an employee. Thus, Dr. Singer’s mechanism of harm (limited
                    mobility) is not present for a great majority of class members.
                    It is a basic tenet of cartel theory that all or nearly all members
                    of an alleged cartel must enforce the alleged agreement for it
                    to have a marketwide effect. The proposition that an alleged
                    cartel mechanism would have a marketwide effect despite
                    almost always being circumvented strains credulity.

  (Id. at 47–48).

                                              Page 27 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             28 ofPage
                                                                  65 Page
                                                                       28 ofID
                                                                             65#9555
                                                                                 Page
                                    ID #9490



         Like Dr. Ordover, Dr. McCrary contends that the No-Poach Provision “did not

  restrict wage competition (or mobility) between Jimmy John’s and other brands.” (Id. at 46)

  (emphasis in original). Thus, given that at least “[s]ome franchisees indicate that they

  compete with all other [QSRs] in the local area hiring minimum wage employees . . . , the

  only way an individual worker’s wage could be suppressed by the No-Poach Provision

  is if the worker had developed specific skills at Jimmy John’s that raised their

  productivity at Jimmy John’s more than at other competing brands. If not, then

  competition from other brands would push the worker’s wage at Jimmy John’s up to the

  competitive level associated with that worker’s skills.” (Id. at 46–47).

         Dr. McCrary also asserts that the No-Poach Provision was not uniformly enforced.

  For example, “[n]umerous franchisees testified that they did not enforce [it], and others

  testified that they were not aware of [it].” (See id. at 49–50) (citing five franchisee-

  declarations). Similarly, he says, several Jimmy John’s employees “indicated that the No-

  Poach Provision [was] not generally enforced.” (See id. at 51) (citing three employee-

  declarations). Rather, “[i]n the limited number of instances where the request to transfer

  to a new franchisee was denied, it was often for clearly articulated reasons unrelated to

  the Plaintiff’s claims of a conspiracy.” (Id. at 51). Indeed, Dr. McCrary states that

  “39 percent of denied requests” were because of “poor employee performance,” which,

  he argues, “is inconsistent with the Plaintiff’s claims that the purpose of the No-Poach

  Provision was to orchestrate a monopsony.” (Id.). He concludes, therefore, that “[i]f the

  purpose of the No-Poach Provision was to orchestrate a monopsony conspiracy against




                                         Page 28 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             29 ofPage
                                                                  65 Page
                                                                       29 ofID
                                                                             65#9556
                                                                                 Page
                                    ID #9491



  all employees, [Jimmy John’s (the franchisor)] would not have designed [it] in such a

  flexible way that allowed each franchisee the ability to selectively enforce it.” (Id. at 53).

          With that in mind, Dr. McCrary contends not only that the No-Poach Provision

  was selectively enforced, but also that Jimmy John’s lacked incentives “to impose a

  monopsony conspiracy.” (Id. at 57).

                 Plaintiff’s claim that the [No-Poach Provision was] used as a
                 tool to orchestrate a conspiracy does not make sense because
                 (1) the monopsony suggested by Dr. Singer and Plaintiff
                 would reduce the revenue at each Jimmy John’s location,
                 which would reduce [Jimmy John’s (the franchisor)] profits
                 and undermine its goal of growing the brand; and (2) the
                 clauses granted franchisees the discretion to allow mobility
                 between stores, which on its own would contradict the claim
                 of a franchise-wide conspiracy.

  (Id. at 23).

          For support, Dr. McCrary, like Dr. Ordover, goes back to a classic example of

  monopsony:

                 [W]hen a monopsonist is in a competitive market, the price of
                 its products (in this case, sandwiches) is unchanged by a
                 monopsonistic reduction in labor demand because there is
                 still product market competition. However, the amount of the
                 monopsonist’s output (i.e., the number of sandwiches made)
                 falls because it has less labor. Thus, the revenue of the
                 monopsonist (output multiplied by price) falls. Thus, in this
                 textbook case, revenue falls by virtue of monopsonistic
                 behavior, while profits rise.

  (Id. at 55).

          Dr. McCrary contends that monopsonistic behavior might benefit the franchisees

  but not Jimmy John’s. This is because Jimmy John’s earns royalties based “on the

  revenue—not the profit—of each franchisee.” (Id. at 55) (emphasis in original). In other

                                          Page 29 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             30 ofPage
                                                                  65 Page
                                                                       30 ofID
                                                                             65#9557
                                                                                 Page
                                    ID #9492



  words, although monopsony could help franchisees earn more profits because they will

  hire fewer workers, their revenue would decrease because they are making fewer

  sandwiches. (Id.). As a result, the franchisees would pay fewer royalties to Jimmy John’s,

  the franchisor. (Id.). Put differently, Jimmy John’s would prefer “franchisees to maximize

  sales instead of profits.” (Id. at 56) (citing Roger D. Blair & Francine Lafontaine,

  Understanding the Economics of Franchising & the Laws That Regulate It, 26 Franchise L.J. 55,

  58 (2006)). Yet “[u]nder the Plaintiff’s theory, [Jimmy John’s] orchestrated a conspiracy to

  suppress labor opportunities within its own franchise system—when in fact [its] clear

  financial incentive is to expand labor opportunities within the brand in order to expand

  its revenue, size, and, ultimately, the value of the brand.” (Id.) (emphasis added).

         At any rate, Dr. McCrary concludes that the No-Poach Provision “can be explained

  as [a] procompetitive restraint[] that help[ed] align incentives and ensure quality and

  consistency of Jimmy John’s brand across all stores.” (Id. at 12). For one, “consistent with

  the labor economics literature on human capital investment and internal labor markets,

  the No-Poach Provision can help to encourage each individual franchisee to make

  investments in training by protecting those investments from poaching.” (Id. at 57).

  “Broadly, the literature explains that training increases a worker’s productivity and that

  firms will choose to invest in training when they expect to recoup the costs of their

  training investment through the worker’s increased productivity.” (Id. at 58) (citing Gary

  S. Becker, Human Capital: A Theoretical & Empirical Analysis, with Special Reference to

  Education 13–44 (2d ed. 1975)).




                                         Page 30 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             31 ofPage
                                                                  65 Page
                                                                       31 ofID
                                                                             65#9558
                                                                                 Page
                                    ID #9493



         Whereas Dr. Singer says that this supposed justification does not make up for the

  “anticompetitive effects for workers,” Dr. McCrary asserts that, “by protecting training

  investments, the No-Poach Provision can also benefit workers because [Jimmy John’s has]

  an incentive to share the returns of training investment with workers to strengthen their

  internal labor market.” (Id. at 57) (emphasis added).

                 With the No-Poach Provision in place, there is more incentive
                 to provide training that increases the value of the franchisee-
                 employee relationship. However, if the worker leaves, the
                 franchisee loses the value of the training, so the franchisee
                 needs to set wages to trained workers to reduce the likelihood
                 the workers will leave for another job.

  (Id. at 93). Thus, according to Dr. McCrary, not only did the No-Poach Provision benefit

  franchisees by protecting their investments, but it also benefited workers by providing

  training that increased their skills and their advancement opportunities within the

  “internal labor market.” (See id. at 62–67). In other words, “as the Jimmy John’s brand

  grows, labor opportunities within the franchise system expands—the opposite of what

  one expects in a monopsony.” (Id. at 67). “In particular, encouraging franchisees to invest

  in training and allowing them to protect their training investments through the No-Poach

  Provision can lead to improvements in Jimmy John’s store quality and consistency, which

  increases competition between QSR brands and can expand the labor demand for Jimmy

  John’s.” (Id. at 76).

         To show this, Dr. McCrary also used regression analysis to “quantify the effect of

  investments in Certified Managers on store performance using available metrics of store

  performance . . . .” (Id. at 67). These metrics “include several key measure of performance


                                         Page 31 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             32 ofPage
                                                                  65 Page
                                                                       32 ofID
                                                                             65#9559
                                                                                 Page
                                    ID #9494



  for each store: Peak Scores, average out-the-door-times per delivery order, and the

  number of complaints, in addition to financial metrics, such as annual profits and annual

  cost of goods sold.” (Id. at 67–68). A store’s Peak Score is “based on a one-hundred point

  scale that describes the extent to which a given Jimmy John’s store is meeting Brand

  Standards . . . .” (Id. at 68). It is assessed periodically by “Jimmy John’s Business Coaches,”

  who also “suggest room for improvement.” (Id.) The other metrics are largely self-

  explanatory and collectively capture how Jimmy John’s measures store performance. In

  fact, Jimmy John’s includes this data in its franchise newsletter, Jimm-enews. (Id. at 69).

  Dr. McCrary suggests that these metrics confirm a correlation between store performance

  and the number of certified managers on staff:

                I start my analysis by summarizing the average Peak Scores
                across stores with a Certified Manager count of zero, one, two,
                three, or four or more. Stores with a Certified Manager count
                of zero score around          , while those with a count of one
                score      . . . . The overall trend is that more extensive use of
                Certified Managers is associated with higher Peak Score
                increased.

  (Id. at 69). He then “control[s] for a variety of variables, including” store type, store

  location, franchisee experience, store age, and state and year fixed effects to establish that

  “more extensive use of Certified Managers in a store” correlates with order being

  processed faster, fewer complaints, and reduced costs (possibly because “part of the

  Certified Manager training includes teaching trainees how to minimize costs”). (Id. at 71–

  76). These results, he asserts, reveal the strong incentives that Jimmy John’s franchisees

  have for investing in certified managers. (See id. at 76). The No-Poach Provision helped

  protect that investment, encourage more training, and ultimately improve “store quality

                                          Page 32 of 65
Case 3:18-cv-00133-NJR Document 223 Filed 02/24/21 Page 33 of 65 Page ID #9560
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             34 ofPage
                                                                  65 Page
                                                                       34 ofID
                                                                             65#9561
                                                                                 Page
                                    ID #9496



  by the Attorney General of the State of Washington threatening legal action, Jimmy John’s

  stopped enforcing the No-Poach Provision. (Id. at 87–88). Dr. McCrary therefore asserts

  that the erosion of investment protections once offered by the No-Poach Provision made

  franchisees wary to train new certified managers, as reflected by data showing a

  reduction in the number of scheduled shifts. (Id. at 87).

         Finally, Dr. McCrary explains that the No-Poach Provision “helped minimize

  infighting and encourage cooperation among franchisees,” negating Dr. Singer’s

  “unsubstantiated claims that training and brand quality were not impacted following the

  removal of” the No-Poach Provision. (Id. at 57).

                [T]here are a variety of cooperative behaviors between local
                franchisees that help strengthen the brand and that Jimmy
                John’s wants to incentivize (e.g., sharing supplies, referring
                catering business, cooperative advertising, hosting training
                sessions for multiple stores at once). Such behaviors can be
                threatened by infighting. Thus, to the extent Jimmy John’s can
                find mechanisms to avoid intrabrand infighting, and
                encourage cooperation, it can strengthen the brand overall.
                The [No-Poach Provision is] one such mechanism.

  (Id. at 76–77). By maintaining cooperation between franchisees, Jimmy John’s can “ensure

  quality of service” and thus “strengthen the brand.” (Id. at 79). For example, “[t]o the

  extent that some franchisees might be better at recruiting Certified Managers in the

  absence of the No-Poach Provision, those franchisees might be more aggressive in

  poaching a larger share of the best managers in a given area, leaving other stores with

  weak performers. The No-Poach Provision can help manage this form of intrabrand

  conflict directly.” (Id. at 82). Again, Dr. McCrary contends that reducing infighting—and

  thus strengthening the brand—benefits workers by “expand[ing] labor opportunities at

                                         Page 34 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             35 ofPage
                                                                  65 Page
                                                                       35 ofID
                                                                             65#9562
                                                                                 Page
                                    ID #9497



  Jimmy John’s[,] which in turn would provide more opportunities for existing employees.”

  (Id. at 83).

                                       LEGAL STANDARD

          “Antitrust cases often involve the collection, assimilation, and evaluation of vast

  amounts of evidence regarding numerous transactions and other economic data.”

  Manual for Complex Litigation § 30.2 (4th ed. 2004). Litigants often “retain economists to

  study such topics as relevant markets, the concentration of economic power, pricing

  structures, elasticity of demand, barriers to entry, marginal costs, and the effect of the

  challenged practices on competition and the claimants.” Id.

          “Expert witnesses play a limited role in class certification hearings; though some

  courts admit testimony on whether Rule 23 standards—such as predominance—have

  been met. . . . Courts have applied a high threshold for assessing the need for expert

  testimony at the certification stage. A judge should not be drawn prematurely into a battle

  of competing experts.” Id. § 21.21. Even so, “[w]hen an expert’s report or testimony is

  ‘critical’ to class certification, . . . a district court must make a conclusive ruling on any

  challenge to that expert’s qualifications or submissions before it may rule on a motion for

  class certification.” Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 812 (7th Cir.

  2012). “That is, the district court must perform a full Daubert analysis before certifying

  the class if the situation warrants,” including when there is a “challenge to the reliability

  of information provided by an expert if that information is relevant to establishing any of

  the Rule 23 requirements for class certification.” Am. Honda Motor Co., Inc. v. Allen,

  600 F.3d 813, 816 (7th Cir. 2010).

                                          Page 35 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             36 ofPage
                                                                  65 Page
                                                                       36 ofID
                                                                             65#9563
                                                                                 Page
                                    ID #9498



         Here, the disputed expert testimony involves Rule 23(b)’s predominance

  requirement. Analyzing predominance begins with the elements of the cause of action.

  See Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011). So the Court must

  ultimately examine whether the plaintiffs can “establish each of the required elements of

  an antitrust claim—(1) a violation of antitrust law; (2) injury and causation; and

  (3) damages—using common evidence.” Messner, 669 F.3d at 815. “Importantly,

  individual injury” (known as antitrust impact) “is an element of the cause of action; to

  prevail on the merits, every class member must prove at least some antitrust impact

  resulting from the alleged violation.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305,

  311 (3d Cir. 2008). “[I]mpact often is critically important for the purpose of evaluating

  Rule 23(b)(3)’s predominance requirement because it is an element of the claim that may

  call for individual, as opposed to common, proof.” Id.

                The task for plaintiffs at class certification is to demonstrate
                that the element of antitrust impact is capable of proof at trial
                through evidence that is common to the class rather than
                individual to its members. Deciding this issue calls for the
                district court’s rigorous assessment of the available evidence
                and the method or methods by which the plaintiffs propose
                to use the evidence to prove impact at trial.

  Id.

         When confronted with expert testimony, “the trial judge must determine at the

  outset . . . whether the reasoning or methodology underlying the [expert] testimony

  is . . . valid and . . . whether that reasoning or methodology can be applied to the facts in

  issue.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592–93 (1993). “Proposed

  testimony must be supported by appropriate validation,” id. at 590, and not merely

                                          Page 36 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             37 ofPage
                                                                  65 Page
                                                                       37 ofID
                                                                             65#9564
                                                                                 Page
                                    ID #9499



  “connected to existing data only by the ipse dixit of the expert,” Gen. Elec. Co. v. Joiner,

  522 U.S. 136, 146 (1997). “The focus, of course, should be on principles and methodology,

  not on the conclusions that they generate.” Daubert, 509 U.S. at 595.

         The Court’s gatekeeping duty “often must be exercised with special care.” Joiner,

  522 U.S. at 148 (Breyer, J., concurring). Expert testimony is admissible when:

                (a)    the expert’s scientific, technical, or other specialized
                       knowledge will help the trier of fact to understand the
                       evidence or to determine a fact in issue;

                (b)    the testimony is based on sufficient facts or data;

                (c)    the testimony is the product of reliable principles and
                       methods; and

                (d)    the expert has reliably applied the principles and
                       methods to the facts of the case.

  Fed. R. Evid. 702. The Daubert Court listed several considerations that may bear on the

  inquiry:

                (1)    whether the expert’s technique or theory can be or has
                       been tested—that is, whether the expert’s theory can be
                       challenged in some objective sense, or whether it is
                       instead simply a subjective, conclusory approach that
                       cannot reasonably be assessed for reliability;

                (2)    whether the technique or theory has been subject to
                       peer review and publication;

                (3)    the known or potential rate of error of the technique or
                       theory when applied;

                (4)    the existence and maintenance of standards and
                       controls; and

                (5)    whether the technique or theory has been generally
                       accepted in the scientific community.

                                         Page 37 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             38 ofPage
                                                                  65 Page
                                                                       38 ofID
                                                                             65#9565
                                                                                 Page
                                    ID #9500



  Id. at advisory committee’s note to 2000 amendment; Daubert, 509 U.S. at 593; see also

  Kumho Tire Co. v. Carmichael, 526 U.S. 137, 155 (1999) (“Daubert’s general principles apply

  to the expert matters described in Rule 702.”).

         The Seventh Circuit gave further guidance in Manpower, Inc. v. Insurance Co. of

  Pennsylvania, 732 F.3d 796 (7th Cir. 2013). There, the appellate court vacated the exclusion

  of expert testimony because the trial judge erroneously “comment[ed] on the soundness

  of the factual underpinnings of [the expert’s] calculation,” id. at 810, rather than testing

  “the reliability of the methodology the expert employed,” id. at 806. More specifically, the

  Manpower court objected to the district court’s criticism of the expert’s data selection:

                Whether [the expert] selected the best data set to use . . . is a
                question for the jury, not the judge. Assuming a rational
                connection between the data and the opinion—as there was
                here—an expert’s reliance on faulty information is a matter to
                be explored on cross-examination; it does not go to
                admissibility.

  Id. at 809. The court also noted, however, “That is not to say that an expert may rely on

  data that has no quantitative or qualitative connected to the methodology employed”:

  Federal Rule of Evidence 702’s “requirement that expert opinions be supported by

  ‘sufficient facts or data’ means ‘that the expert considered sufficient data to employ the

  methodology’ . . . .” Id. at 808. There too, the focus must remain on “the validity of the

  methodology employed by an expert, not on the quality of the data used in applying the

  methodology or the conclusions produced. . . . Admittedly, this is not always an easy line

  to draw.” Id. at 806.




                                         Page 38 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             39 ofPage
                                                                  65 Page
                                                                       39 ofID
                                                                             65#9566
                                                                                 Page
                                    ID #9501



         For all that, there is no “definitive checklist or test” for evaluating expert

  testimony: The inquiry must be “a flexible one.” Daubert, 509 U.S. at 593–94. But the Court

  “may not duck hard questions by observing that each side had some support. . . . Tough

  questions must be faced and squarely decided, if necessary by holding evidentiary

  hearings and choosing between competing perspectives.” West v. Prudential Sec., Inc., 282

  F.3d 935, 938 (7th Cir. 2002). The burden rests with the proponent of the expert testimony

  to prove its admissibility (for class certification) by a preponderance of the evidence. See

  Fed. R. Evid. 702 at advisory committee’s note to 2000 amendment; Manual for Complex

  Litigation (4th ed. 2004) (“The judge need not decide at the certification stage whether

  such testimony satisfied standards for admissibility at trial.”).

                                           ANALYSIS

         From the onset, the Court notes that “[i]f an expert witness uses regression analysis

  in estimating antitrust damages, one can hardly claim that the methodology is unreliable

  and therefore the expert’s testimony should not be excluded on Daubert grounds.” Phillip

  E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and

  Their Application ⁋ 399 (5th ed. 2020). Still, the expert “may employ this reliable

  methodology in an unreliable way.” Id. “As a practical matter, it makes little difference

  whether unreliable testimony is excluded on Daubert grounds or accorded no weight at

  the [class certification] stage. In either event, the unreliable testimony will not influence

  the outcome of the dispute, which is as it should be.” Id.

         With that in mind, the Court will not place undue emphasis on the accuracy of the

  WSR data. Instead, Dr. Singer’s models are unreliable because of a methodological flaw—

                                         Page 39 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             40 ofPage
                                                                  65 Page
                                                                       40 ofID
                                                                             65#9567
                                                                                 Page
                                    ID #9502



  his “random measurement error” leads to inflated results. On the other hand, both

  Dr. Ordover’s and Dr. McCrary’s testimony withstand scrutiny—the remaining

  questions go to their weight, not admissibility.

     A.         The Experts

          None of the experts’ credentials is in serious doubt. Both Dr. Singer and

  Dr. McCrary are accomplished economics professors whose testimony is often admitted

  by courts. And Dr. Ordover is an internationally recognized antitrust expert and co-

  author of the U.S. Horizontal Merger Guidelines. To the extent that the litigants challenge

  the experts’ qualifications, the Court is unpersuaded.

     B.         Dr. Singer

          Although Jimmy John’s raises several arguments about why the Court should

  exclude Dr. Singer’s testimony, only two require discussion here. As discussed below,

  concerns about the accuracy of the WSRs go to their weight, not admissibility. In any

  event, Dr. Singer’s models fail to adjust for those two percent of WSRs that do not

  consistently record employee wages as per-shift or per-hour, leading to inflated results.

  Because of this methodological flaw, the Court must exclude his testimony.

             (i) The Data

          First, Jimmy John’s argues that the Court must exclude Dr. Singer’s testimony

  because the results of his economic models derive from flawed data. “[The] WSR data is

  unverified and demonstrably unreliable, and Dr. Singer’s analyses relying on it should

  therefore be excluded.” (Jimmy John’s Mot. to Exclude at 5). It relies on franchisee

  testimony to show that the wages reflected in the WSR data are seldom accurate (id. at 6),

                                        Page 40 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             41 ofPage
                                                                  65 Page
                                                                       41 ofID
                                                                             65#9568
                                                                                 Page
                                    ID #9503



  and are thus unreliable “indicator[s] of actual wages” (id. at 7) (emphasis in original). The

  Court disagrees.

         Jimmy John’s qualms about the WSR data were addressed by the Seventh Circuit

  in Manpower: “[A]n expert’s reliance on faulty information is a matter to be explored on

  cross-examination; it does not go to admissibility.” 732 F.3d 796 (7th Cir. 2013). Whether

  there is a better source for the wage data is beside the point—challenges to the factual

  underpinnings go to the weight of Dr. Singer’s testimony.

         Moreover, the nonbinding cases Jimmy John’s relies on for support are inapt. True,

  Judge Lee of the Northern District of Indiana partly excluded an expert’s opinion because

  it was “based on unverified data” in State Farm Fire & Casualty Co. v. Electrolux Home

  Products, Inc., 980 F. Supp. 2d 1031, 1040 (N.D. Ind. 2013). (Jimmy John’s Mot. to Exclude

  at 7). There, the plaintiff-insurer sued the defendant-manufacturer after an insured’s

  dryer caught fire and caused damage. 980 F. Supp. 2d at 1035. The defendant sought to

  introduce expert testimony at trial purporting to show that its dryer was not

  unreasonably dangerous. Id. at 1037. Unlike here, the court in State Farm did not face an

  “assert[ion] that the data was skewed or improperly provided . . . .” Id. at 1039. Instead,

  the court objected to how the plaintiff’s expert combined “data from two entirely different

  sources” yet never questioned whether those sources were similarly reliable. Id. at 1039–

  40. At any rate, the expert’s testimony apparently suffered from several other flaws,

  including the fact that the expert’s analysis was too generalized and “not specific to the

  issue in [the] case.” Id. at 1040. And insofar as the State Farm court excluded the expert’s

  testimony because it rested on faulty information, that decision no longer follows

                                         Page 41 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             42 ofPage
                                                                  65 Page
                                                                       42 ofID
                                                                             65#9569
                                                                                 Page
                                    ID #9504



  precedent. Manpower, 732 F.3d at 809 (“[A]n expert’s reliance on faulty information is a

  matter to be explored on cross-examination; it does not go to admissibility.”).

         Take another case Jimmy John’s cites, Fail-Safe, L.L.C. v. A.O. Smith Corp., 744 F.

  Supp. 2d 870, 888 (E.D. Wis. 2010). (Jimmy John’s Mot. to Exclude at 7). There, Judge

  Stadtmueller of the Eastern District of Wisconsin cited a Fifth Circuit case for the

  proposition that the “[u]se of outdated or suspect data at the base of an expert’s testimony

  are proper grounds to exclude that testimony.” 744 F. Supp. 2d at 888 (citing Marcel v.

  Placid Oil Co., 11 F.3d 563, 567–68 (5th Cir. 1994)). Like State Farm, Fail-Safe also may be

  outdated given the Seventh Circuit’s directive three years later to focus on “the reliability

  of the methodology the expert employed.” Manpower, 732 F.3d at 806. To be sure, the

  Manpower court emphasized that “[t]he district court usurps the role of the jury, and

  therefore abuses its discretion, if it unduly scrutinizes the quality of the expert’s data and

  conclusions rather than the reliability of the methodology the expert employed.” Id. At

  any rate, Fail-Safe can still be differentiated as a challenge to the sufficiency of the data

  under Rule 702. After all, the issue with the expert’s data in Fail-Safe was that it was

  “adopt[ed] wholesale from a single, undated . . . PowerPoint Slide, which stated that the

  company hoped to have ‘350k . . . Target Units.’” 744 F. Supp. 2d at 887–88 (emphasis in

  original). Jimmy John’s pokes holes in the reliability of the WSRs through franchisee

  testimony about their inaccuracy, but the data is not so “incredibly shallow” as to warrant

  exclusion. Id. at 888. In sum, questions about the accuracy of the WSRs go to their weight,

  not admissibility.




                                          Page 42 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             43 ofPage
                                                                  65 Page
                                                                       43 ofID
                                                                             65#9570
                                                                                 Page
                                    ID #9505



            (ii) The Methodology

         Jimmy John’s argues that Dr. Singer “grossly misinterpreted [the WSR] data by

  implausibly assuming all wages in the WSR data were hourly.” (Jimmy John’s Mot. to

  Exclude at 13). More specifically, Jimmy John’s contends that, for some employees, the

  WSR data reflects per-hour wages, while for other employees, it reflects per-shift wages.

  (Id. at 8). According to Jimmy John’s, Dr. Singer never accounted for that difference.

  Rather, he lumped them all together. For example, a manager making                  per-shift

  was recorded as making                   per-hour—or nearly                 -per-year. (Id.).

  Ultimately, Jimmy John’s asserts that this supposed error “substantially inflates the

  results of Dr. Singer’s models” and renders them unreliable. (Id.) (citing Ordover Report

  at 23 (“Correcting for [Dr. Singer’s] data error reduced [the] estimate of aggregate

  damages [from                ] to              , a reduction of roughly             .”)).

         For support, Jimmy John’s relies on the Supreme Court case Tyson Foods, Inc. v.

  Bouaphakeo, 136 S. Ct. 1036, 1048–49 (2016), for the proposition that “[r]epresentative

  evidence that is statistically inadequate or based on implausible assumptions could not

  lead to a fair or accurate estimate of [damages].” (Jimmy John’s Mot. to Exclude at 7–8).

  In Tyson, the Court held that a representative sample is sometimes appropriate to establish

  class-wide liability when “each class member could have relied on that sample . . . if he

  or she had brought an individual action.” Id. at 1067. But the Court never passed on the

  reliability of the statistical evidence at issue—the defendant-petitioner did not raise a

  Daubert challenge, so the Tyson Court had “no basis in the record to conclude it was legal

  error to admit that evidence.” Id. Still, the Court gave helpful guidance that “[t]he fairness

                                          Page 43 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             44 ofPage
                                                                  65 Page
                                                                       44 ofID
                                                                             65#9571
                                                                                 Page
                                    ID #9506



  and utility of statistical methods in contexts other than those presented here will depend

  on facts and circumstances particular to those cases.” Id. at 1049.

          The plaintiffs here, on the other hand, argue that Dr. Singer’s control variables—

  the fixed effects—account for the wage discrepancy just described: The “Worker Fixed

  Effects control for all worker-specific characteristics . . . so long as the recording method

  is fixed over the course of the study.” (Singer Rebuttal at 23) (emphasis in original).

  Because 98 percent of the WSRs consistently classify employee compensation as hourly

  or salaried, “any measurement is mathematically irrelevant because it is absorbed by the

  Worker Fixed Effects in [the] regressions.” (Id. at 2). The Court disagrees.

          The wage discrepancy in Dr. Singer’s regressions makes them unreliable. True

  enough, even Dr. Ordover admits that “Dr. Singer . . . include[s] employee fixed effects

  in some of his regressions . . . .” (Ordover Report at E-7). Even so, the fixed effects “cannot

  control for this data error . . . because some managers can be . . . paid on both a per-shift

  and a salaried basis.” (Id.) (emphasis added). Put differently, WSRs that do not

  consistently document wages as per-hour or per-shift are uncontrolled because they are

  not fixed effects. 6 According to Dr. Singer, that only amounts to two percent of

  employees—a “random measurement error” that “is mathematically irrelevant . . . .”

  (Singer Rebuttal at 24, 28). He then provides an illustration purporting to show that the

  error “is effectively washed away (in a statistical sense) when the regression has a large



  6 Dr. Ordover raises a similar argument about Dr. Singer’s fixed effect for “the local area minimum wage”:
  “[W]hile Dr. Singer uses a variety of fixed effects in different regression specifications, the fact that the
  relationship between the wage rates and the minimum wage varies in his job category-specific regressions
  indicates that use of such fixed effects does not solve this flaw.” (Ordover Report at 43–44 n.84).

                                                Page 44 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             45 ofPage
                                                                  65 Page
                                                                       45 ofID
                                                                             65#9572
                                                                                 Page
                                    ID #9507



  number of data points . . . .” (Id. at 29). But that hardly explains his finding that, even with

  the fixed effects, managers earned on average                   (Singer Report at 34), “which

  would translate to almost                      assuming a standard 2,000 hour work year”

  (Ordover Report at E-3). Indeed, the highest wage observed by Dr. Singer was

         or nearly                        . (Singer Report at 34). When actual salaries are

  between            and          yet the regression yields an average of              , the

          random measurement error may not, in fact, be mathematically irrelevant. While

  it generally may be true that outliers in a regression are absorbed as the number of inputs

  increase, that is not reflected by Dr. Singer’s results. And given that 25 percent of all

  managers compose that two-percent error (Ordover Report at E-3), it makes sense that

  their average wage would be inflated. In his defense, Dr. Singer suggests that “[f]or

  Dr. Ordover’s critique to have any merit, he would, at a minimum, need to establish that

  any random measurement errors that do crop up in the WSR data (and are not absorbed

  by Worker Fixed Effects) are somehow correlated with the No-Poach Provision,” which

  he “makes no attempt to establish.” (Singer Rebuttal at 34). But aside from that

  conclusory assertion, Dr. Singer says little else; and the plaintiffs’ briefs do not either.

  Similarly, neither Dr. Singer nor the plaintiffs themselves try to explain how this

  “statistical noise” squares away the clearly inflated average wages. Worse, the plaintiffs

  bear the burden of establishing the reliability of their expert’s testimony. This error is

  material. Comparing inflated estimates of average wages leads to inflated estimates of

  impact. Because Dr. Singer’s models suffer from this methodological flaw, the Court must

  exclude his testimony as unreliable.

                                          Page 45 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             46 ofPage
                                                                  65 Page
                                                                       46 ofID
                                                                             65#9573
                                                                                 Page
                                    ID #9508



          For these reasons, the Court GRANTS Jimmy John’s Motion to Exclude.

     C.         Dr. Ordover

          The plaintiffs also raise several objections to Dr. Ordover’s testimony, but none

  justify its exclusion. The Court will address each in turn.

             (i) Endogeneity Bias

          First, the plaintiffs contend that Dr. Ordover’s testimony must be excluded

  because his “approach . . . commits a well-known econometric error: endogeneity bias.”

  (Pls.’ Mot. to Exclude at 5–6) (emphasis added). They assert that “Dr. Ordover creates a

  purported ‘independent’ control variable that is not independent at all.” (Id.). In other

  words, “[t]he data contains no formulaic relationship, but Dr. Ordover invests and

  imposes one, creating an additional manufactured ‘independent’ variable that is an

  explicit mathematical function of the dependent variable.” (Pls.’ Reply in Support of Mot.

  to Exclude 2, Doc. 206).

          “Endogeneity bias is a more subtle flaw that could undermine the reliability of

  statistical evidence.” Jennifer Gerarda Brown, Sweeping Reform from Small Rules? Anti-Bias

  Canons as a Substitute for Heightened Scrutiny, 85 Minn. L. Rev. 363, 408 (2000).

                In any regression analysis, a researcher generates a series of
                variables or determinants (referred to as “independent” or
                “right-hand side” variables) and tries to determine which (if
                any) of them causes a particular phenomenon (the dependent
                or “left-hand side” variable). For example, when estimating
                whether hiring more police officers deters crime, a researcher
                might run a regression in which the left-hand side variable
                would be crime level and one of the right-hand side variables
                would be the number of police officers hired. But right-hand
                side variables should be exogenous: they should cause—not
                be caused by—the left-hand side variable. The trouble is that

                                         Page 46 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             47 ofPage
                                                                  65 Page
                                                                       47 ofID
                                                                             65#9574
                                                                                 Page
                                    ID #9509



                with cops and crime, causation can go both ways. As the
                numbers of police increase, crime may decrease, but if crime
                levels rise, local governments could respond by hiring more
                police. Thus the number of police proves to be endogenous--
                it is not independent of the left-hand side. To remedy this
                endogeneity problem, researchers need a proxy (or
                “instrument”) for the number of police—something truly
                exogenous—to identify the exogenous effect of the number of
                police on the crime rate.

  Id.

         The Court is not persuaded that Dr. Ordover’s models suffer from endogeneity

  bias. The plaintiffs’ argument on this point is conclusory. They provide scant proof that

  the variable Dr. Ordover created by unpooling the wage data is merely a function of the

  dependent variable. Instead, they assume that Dr. Ordover’s models are “biased,

  inconsistent, and unreliable” without pointing to any demonstrable evidence that his

  results were skewed by any supposed endogeneity bias. (Singer Rebuttal at 32). Rather,

  Dr. Ordover’s unpooling is conceptually like when Dr. Singer separated employees by

  job category. Without more, quoting economics textbooks cannot show that there is a

  mechanical relationship between Dr. Ordover’s variables that biases his results.

            (ii) State Regressions & Endogenous Sample Selection

         Next, the plaintiffs argue that Dr. Ordover improperly conducted “separate

  regressions by state and by year, each time discarding from two-thirds to 90% of the

  relevant data.” (Pls.’ Mot. to Exclude at 8) (emphasis omitted). They claim that “[h]e does

  so without any underlying economic reason . . . .” (Id. at 2). Naturally, Dr. Ordover says

  that “[t]his is nonsense: I do not ‘discard’ any observations.” (Ordover Rebuttal at 16).

  The truth, it seems, lands somewhere in between.

                                        Page 47 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             48 ofPage
                                                                  65 Page
                                                                       48 ofID
                                                                             65#9575
                                                                                 Page
                                    ID #9510



         Although Dr. Ordover discarded some data points, that does not make his

  methodology unreliable. He admits that when it came down to employees whose wages

  were listed between $30 and $75 in the WSRs, “these workers cannot be reliably classified

  as being paid hourly or per-shift,” so he excludes them. (Ordover Rebuttal at 12; Ordover

  Report at E-9). Still, that only represents “roughly 34,000 observations out of over 14.9

  million . . . .” (Ordover Rebuttal at 12). Dr. Singer merely points to Dr. Ordover’s

  Appendix F-4, but that does not support the proposition that Dr. Ordover discarded

  “millions of data points . . . .” (Singer Rebuttal at 34). Rather, Appendix F-4 reflects that

  Dr. Ordover uses the same 14 million observations as Dr. Singer and separates them

  according to state. (Ordover Report at F-5–F-7). Their sum confirms that Dr. Ordover only

  discarded about 34,000 observations—not millions. In brief, Dr. Ordover’s testimony

  rests on sufficient data.

         Similarly, the plaintiffs’ argument that Dr. Ordover’s models suffer from

  endogenous sample selection also fails. In a mere sentence, the plaintiffs contend that

  Dr. Ordover’s models “guarantee biased and unreliable results” because he “selects the

  data for each regression based upon a mathematical function of the dependent variable.”

  (Pls.’ Mot. to Exclude at 7). This claim too is unsupported, and Dr. Singer’s elaboration

  that Dr. Ordover discarded “71 percent of all manager data” is likewise unpersuasive. As

  before, Dr. Ordover’s results do not reflect that he “limit[s] the data to salaried managers,”

  or 690,302 out of 2,360,933 observations. (Singer Rebuttal at 38 n.125). Rather, the figure

  referenced by Dr. Singer proves that Dr. Ordover accounted for 690,302 salaried

  managers and 1,636,275 hourly managers. (Ordover Report at F-2). Moreover,

                                         Page 48 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             49 ofPage
                                                                  65 Page
                                                                       49 ofID
                                                                             65#9576
                                                                                 Page
                                    ID #9511



  Dr. Singer’s own regressions discard “2.5% of all observations” that he “consider[s]

  outliers” (Singer Report at 33), which is “10 times the number [Dr. Ordover] exclude[s]

  as outliers due to ambiguity in how managers’ pay was recorded” (Ordover Rebuttal

  at 12) (emphasis omitted). For all that, neither expert considered insufficient data.

         Finally, the plaintiffs’ argument that Dr. Ordover erred by conducting separate

  regressions for each state and year is unavailing. The plaintiffs contend that Dr. Ordover

  had no reason to conduct these separate regressions given that Dr. Singer’s fixed effects

  “control[] for . . . store-specific factors that are fixed over time[] and factors that are

  specific to each individual Class Member that are fixed over time.” (Pls.’ Mot. to Exclude

  at 8) (emphasis omitted). But again, Dr. Ordover’s regressions are conceptually similar to

  the ones Dr. Singer ran—Dr. Singer unpooled wages according to job category, and

  Dr. Ordover took that same approach one step further by running additional regressions

  based on state and year. (See Ordover Report at 34 n.67). While the plaintiffs suggest that

  “[t]here is no reason to run separate regressions by state or by year, other than to engage

  in data mining without merit” (Pls.’ Mot. to Exclude at 9), Dr. Ordover defends this

  methodology by noting that “the effect of the No-Poach Provision might vary across

  states due to variation in state-level economic and legal factors, including differences in

  labor regulations and employee protections, unionization rates, and the competitive

  significance of the quick service industry” (Ordover Rebuttal at 18). In other words, while

  Dr. Singer assumes that his fixed effects control for “differences in . . . local labor market

  conditions across time” (Singer Report at 31), Dr. Ordover puts that to the test and

  concludes that “for nine states . . . wages were higher in the putative class period than in

                                          Page 49 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             50 ofPage
                                                                  65 Page
                                                                       50 ofID
                                                                             65#9577
                                                                                 Page
                                    ID #9512



  the benchmark period, and for another four states . . . wages were not statistically

  significantly lower in the putative class period than they were in the benchmark period”

  (Ordover Report at 40–41). As discussed above, Dr. Singer’s testimony is unreliable

  because of the wage discrepancy, so the Court need not decide whether “[t]he fact that

  [his] model predicts no wage ‘suppression’ in many states” is a separate ground for

  exclusion. (Ordover Report at 36). At any rate, Dr. Ordover’s separate regressions are not

  methodologically flawed. 7 If the plaintiffs contend that Dr. Singer’s model “still finds that

  approximately 75 percent of Class Members sustained antitrust injury” (Singer Rebuttal

  at 36), then they are free to rely on it.

               (iii) False Positives

          Along those lines, the plaintiffs also contend that Dr. Ordover’s testimony must be

  excluded because his false-positives analysis was faulty. (Pls.’ Mot. to Exclude at 9–10).

  Recall that Dr. Ordover asserts that Dr. Singer ignored several “sound economic reasons

  why putative class members could not have been injured from the No-Poach Agreement.”

  (Ordover Report at 92) (emphasis in original). For one, Dr. Ordover contends that for the

  nearly 37 percent of Jimmy John’s locations that do not have a competing franchise within

  10 miles, employees at those locations “are unlikely to have been impacted by the No-

  Poach Provision.” (Id. at 27–28). He also maintains that the lack of a rival franchise within




  7 To the plaintiffs’ argument that Dr. Ordover made “another basic mistake” by “not control[ing] for
  county-level economic conditions” (Pls.’ Reply in Support of Mot. to Exclude at 4): “[T]he exclusion of
  major variables or in the inclusion of improper variables may diminish the probative value of a regression
  model. But such defects do not generally preclude admissibility, and courts allow use of a regression model
  as long as it includes the variables accounting for the major factors.” In re Urethane Antitrust Litig., 768 F.3d
  1245, 1260–61 (10th Cir. 2014) (citing Bazemore v. Friday, 478 U.S. 385, 400 (1986)).

                                                  Page 50 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             51 ofPage
                                                                  65 Page
                                                                       51 ofID
                                                                             65#9578
                                                                                 Page
                                    ID #9513



  a reasonable distance means there is no one to “bid up [employee] wages.” (Id. at 25). The

  plaintiffs, on the other hand, say that “Dr. Ordover provides no support for this belief

  given the fact that “20% of his sample already worked at a Jimmy John’s that is located

  more than 10 miles away from their home.” (Pls.’ Mot. to Exclude at 9).

          Similarly, Dr. Ordover argues that the No-Poach Provision could not have

  impacted the “roughly 36 percent of employees [that] leave within four weeks . . . and

  [the] 56 percent [that] leave in twelve weeks or less” because “they would have been

  unlikely to receive any increases in compensation in the short time of their employment.

  (Id. at 30–32). 8 Rather, “[a]s a matter of basic economics,. . . a smaller pool of potential

  hires would tend to decrease the supply of potential employees for any particular Jimmy

  John’s branded store, which would tend to increase their wages.” (Id. at 29) (emphasis

  added). For prospective employees who have never worked for a Jimmy John’s

  restaurant, two franchisees would have to compete for that prospective employee by

  offering higher wages. (Id.). The plaintiffs say that this approach “reflect[s] long-

  disapproved notions of perfect competition that not even Dr. Ordover believes apply to

  labor markets.” (Pls.’ Mot. to Exclude at 13).

          At the heart of this dispute is whether the plaintiffs must define a relevant market

  to assess monopsony power. For Dr. Singer, economists need not “define a relevant

  market to study anticompetitive effects of a horizontal wage-suppression scheme.”



  8 Dr. McCrary agrees, also finding that 60 percent of employees leave within 90 days. (McCrary Report
  at 52) (“Jimmy John’s labor force has a very high turnover rate. High turnover means that even if . . . the
  [No-Poach Provision was] non-discretionary, [it was] unlikely to have had any effect on the many proposed
  class members who did not stay at Jimmy John’s long enough to seek to move between stores.”).

                                               Page 51 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             52 ofPage
                                                                  65 Page
                                                                       52 ofID
                                                                             65#9579
                                                                                 Page
                                    ID #9514



  (Singer Rebuttal at 11). Instead, he asserts that “the effect of no-poach clauses on wages

  is ‘an empirical issue,’ and should therefore be addressed through ‘direct measurement

  of the effect of the no-poaching clause on wages’ . . . . ” (Id. at 11–12) (quoting Daniel Levy

  & Timothy Tardif, Measurement of Market Concentration Faced by Labor Pools: Theory and

  Evidence from Fast Food Chains in Rhode Island with No-Poaching Clauses, CPI Antitrust

  Chronicle 11 (May 2020)). Further, Dr. Singer contends that “[a] naïve attempt at labor

  market definition might erroneously conclude that an individual fast-food brand has no

  monopsony power, due to competition from other brands” even though “[d]ecades of

  economic scholarship has shown this to be false.” (Id. at 15). At any rate, he suggests

  record evidence reflects that the No-Poach Provision was enforced: Proof of Jimmy John’s

  monopsony power. (See Singer Report at 7–27). The Court disagrees.

         Dr. Ordover did not err by conducting a preliminary analysis of the relevant

  product market. True, not every antitrust case requires market definition. Sometimes

  “antitrust law may condemn some conduct, such as naked price-fixing or market-sharing

  agreements among competitors, with little or no inquiry into market power of the

  participant,” and other times “market structure and market power are . . . crucial in

  antitrust analysis.” Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis

  of Antitrust Principles and Their Application ⁋ 500 (5th ed. 2020). But in July 2018, the Court

  punted when asked whether the “per-se rule,” the “rule of reason,” or “quick-look”

  approach applies in this case. (Mem. Op. & Order, Doc. 46, at 19). The Court also stated,

  however, that “if the quick-look approach applies,” then the plaintiffs “would not be

  required to go through the industry and market power analysis . . . .” (Id. at 18). See

                                          Page 52 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             53 ofPage
                                                                  65 Page
                                                                       53 ofID
                                                                             65#9580
                                                                                 Page
                                    ID #9515



  generally Ohio v. Am. Ex. Co., 138 S. Ct. 2274, 2285 n.7 (2018) (“Given that horizontal

  restraints involve agreements between competitors not to compete in some way, this

  Court concluded that it did not need to precisely define the relevant market to conclude

  that these agreements are competitive. . . . But vertical restraints are different. Vertical

  restraints often pose no risk to competition unless the entity imposing them has market

  power, which cannot be evaluated unless the Court first defines the relevant market.”).

  Yet “at the class-certification stage (as at trial), any model . . . must be consistent with its

  liability case, particularly with respect to the alleged anticompetitive effect of the

  violation. And for the purposes of Rule 23, courts must conduct a rigorous analysis to

  determine whether that is so. ” Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013) (internal

  citations and quotation marks omitted). Indeed, the Court will ultimately examine

  whether the plaintiffs can “establish . . . a violation of antitrust law . . . using common

  evidence.” See Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 812 (7th Cir. 2012).

  Until the Court decides the applicable legal standard, Dr. Ordover’s approach to

  endeavor into the relevant market is the prudent one.

        With that in mind, Dr. Ordover’s false-positive analysis is reliable. To the plaintiffs’

  contention that Dr. Ordover erroneously selected the ten-mile radius, that goes to the

  weight of his testimony, not its admissibility. Whether Dr. Ordover chose the correct

  input amounts to asking whether he selected the best data set to use. See Manpower,

  732 F.3d at 809. Still, the Court is persuaded with Dr. Ordover’s critique that “Dr. Singer

  did not even attempt to test whether [employee] wages formed the ‘starting rung’ of some




                                          Page 53 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             54 ofPage
                                                                  65 Page
                                                                       54 ofID
                                                                             65#9581
                                                                                 Page
                                    ID #9516



  abstract compensation structure; he merely asserts that it is so.” (Ordover Rebuttal at 21).9

  On the other hand, Dr. Ordover considered the relevant market and built a logical bridge

  to his conclusion that new employees were not impacted by the No-Poach Provision.

           The Court will therefore consider Dr. Ordover’s testimony reliable.

      D.          Dr. McCrary

           Dr. McCrary’s testimony is similarly reliable.

           First, the plaintiffs argue that Dr. McCrary’s testimony must be excluded because

  he failed to show that the “’potential’ procompetitive benefits for Jimmy John’s” are

  “what prompted the No-Poach Agreement.” (Pls.’ Mot. to Exclude at 12) (emphasis added).

  But “it is the effect or consequences which controls, not intent or motive.” Wilk v. Am.

  Med. Ass’n, 719 F.2d 207, 225 (7th Cir. 1983) (citing Chi Bd. of Trade v. United States, 246 U.S.

  231, 238 (1918)). In other words, while “it is useful to determine the setting in which the

  restraint was adopted,” the “critical and sole factor” is the “true effect.” Id. (emphasis

  added). To that end, Dr. McCrary did not have to show that the “procompetitive”

  justifications were the reasons for the No-Poach Provision—just as the plaintiffs need not

  show intent or motive. Indeed, “[t]he fact that Dr. McCrary focused primarily on what

  matters—the actual procompetitive effects of Section 7(d)—does not make his opinions

  unreliable. Quite the opposite.” (Jimmy John’s Resp. to Pls.’ Mot. to Exclude 12, Doc. 196)

  (emphasis in original).




  9 Although the question of Dr. Singer’s wage-structure model is moot, the Court is wary that, without
  defining a relevant market, the model’s baseline premise hinges on “the ipse dixit of the expert.” See Gen.
  Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

                                               Page 54 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             55 ofPage
                                                                  65 Page
                                                                       55 ofID
                                                                             65#9582
                                                                                 Page
                                    ID #9517



         The plaintiffs also contend that Dr. McCrary’s testimony must be excluded

  because it supposedly rests on insufficient facts. More specifically, they assert that his

  “report is devoid of documentary evidence” or “scientific analysis” showing that “the

  removal of the No-Poach Provision actually reduced any of his purported procompetitive

  benefits . . . .” (Pls.’ Mot. to Exclude at 13). For support, they cite the Seventh Circuit case

  Gopralratnam v. Hewlett-Packard Co., where the court affirmed the exclusion of expert

  testimony that suffered from “myriad issues.” 877 F.3d 771, 778 (7th Cir. 2017). (Id.). In

  that product-liability case, the plaintiff’s expert opined, among other things, that an

  internal fault in a laptop’s battery “was specifically caused by a manufacturing defect in

  the cell or a failure in the computer’s electrical circuitry.” 877 F.3d at 787 (emphasis

  added). Yet “despite concluding that a manufacturing defect led to the alleged internal

  fault,” the expert “could not provide details as to what the specific defect was; why it

  transpired; when it occurred in the manufacturing process; or even where such

  manufacturing took place.” Id. (emphasis in original). His opinion, therefore, was

  “simply too speculative to pass muster under Daubert and Rule 702.” Id. The Seventh

  Circuit concluded by noting that the expert’s testimony was plagued with “various

  shortcomings”; taken as a whole, the district judge did not abuse her discretion in

  excluding it. Id. Indeed, earlier in the opinion, the court revealed that the expert had

  “supported his premise only by citing to his own . . . article” and then unwittingly

  provided contrary sources. See id. at 785–87. By the time the court reached the expert’s

  testimony about the specific cause of the fire, it came as no surprise that the expert failed

  to provide sufficient evidence leading to his conclusion. See id. at 787–88.

                                          Page 55 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             56 ofPage
                                                                  65 Page
                                                                       56 ofID
                                                                             65#9583
                                                                                 Page
                                    ID #9518



         The plaintiffs’ analogy to Hewlett-Packard is unpersuasive. True enough, during

  his deposition, Dr. McCrary was unable to point to specific documents showing when

  the No-Poach Provision first appeared in Jimmy John’s Franchise Agreement. (Pls.’ Mot.

  to Exclude at 13; McCrary Dep. 157:15–158:15, Doc. 185-3). But Dr. McCrary was not

  tasked with determining when the No-Poach Provision first appeared—for that, he relied

  on the plaintiffs’ allegations in the Amended Complaint. (McCrary Dep. at 239:10–21; see,

  e.g., McCrary Report at 4–5). The Court rejects the plaintiffs’ attempts to mischaracterize

  Dr. McCrary’s deposition testimony and downplay the extent of his research by

  analogizing with the clearly unsupported expert testimony at issue in Hewlett-Packard. Cf.

  Petrogradsky Mejdunarodny Kommerchesky Bank v. Nat’l City Bank of N.Y., 170 N.E. 479, 483

  (N.Y. 1930) (Cardozo, J.) (“[O]pinion has a significance proportioned to the sources that

  sustain it.”).

         To that end, the plaintiffs’ contention that Dr. McCrary’s testimony is unreliable

  because he did “no scientific analysis that the removal of the No-Poach Provision actually

  reduced any of his purported procompetitive benefits” also misses the mark. A central

  theme to Dr. McCrary’s testimony is that Jimmy John’s, like other franchisors, employs a

  variety of intrabrand restraints that work in tandem with one another, the No-Poach

  Provision being just one potentially procompetitive tool (once) at its disposal. Given that

  the bulk of his report featured an extensive discussion of labor economics and key

  concepts, Dr. McCrary’s testimony is neither unreliable nor unhelpful. Indeed, he aptly

  demonstrated that his premise is “consistent with the labor economics literature on

  human capital investment and internal labor markets . . . .” (See McCrary Report at 57–

                                        Page 56 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             57 ofPage
                                                                  65 Page
                                                                       57 ofID
                                                                             65#9584
                                                                                 Page
                                    ID #9519



  60). At the very least, his testimony would aid the Court in assessing the plaintiffs’

  assertions about the “Jimmy John’s system,” the “economic theory,” and the

  “anticompetitive effects” discussed in their Motion for Class Certification. (See Pls.’ Mem.

  in Support of Class Cert. at 4–18). That Dr. McCrary did not conduct another scientific

  analysis showing that removing the No-Poach Provision reduced the procompetitive

  benefits goes to his testimony’s weight.

         The plaintiffs also object to the record evidence that Dr. McCrary used, specifically

  the franchisee-declarations, or “unreliable facts.” (Pls.’ Mot. to Exclude at 16). The

  plaintiffs point to an inconsistency with the testimony provided by one of the

  franchisees—in his declaration, the franchisee said that he had never denied an

  employee’s release request, even though an email suggested that he once had. (Id. at 17).

  But this argument too goes to the weight given to Dr. McCrary’s testimony, as it

  challenges the soundness of the factual underpinnings of his methodology. See Manpower,

  732 F.3d at 810. Even so, Dr. McCrary cited that declaration among four others to support

  his assertion: “Numerous franchisees testified that they did not enforce the No-Poach

  Provision, and others testified that they were not aware of” it. (McCrary Report at 49–50).

  At bottom, this dispute goes to the quality of Dr. McCrary’s data, not his methodology.

  It is also a serious charge to allege that the declarations were “rigged,” “biased,” and

  “spoon-fed” by Jimmy John’s counsel. The Court agrees with Judge Dow of the Northern

  District of Illinois that “[t]here is nothing unusual or improper about an attorney drafting

  a witness’s declaration, so long as the witness reviews the declaration, agrees with its




                                         Page 57 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             58 ofPage
                                                                  65 Page
                                                                       58 ofID
                                                                             65#9585
                                                                                 Page
                                    ID #9520



  contents, and has a basis for his or her agreement . . . .” Luxottica Grp. S.p.A. v. Light in the

  Box Ltd., No. 16-cv-05314, 2016 WL 6092636, at *4 (N.D. Ill. Oct. 19, 2016).

         Next, the plaintiffs contend that Dr. McCrary’s model purporting to show a

  decrease in the use of certified managers from 2014 to 2018 is misleading based on the

  graph’s caption. (Pls.’ Mot. to Exclude at 1). Dr. McCrary’s Exhibit 10 is captioned,

  “Percent of all stores with 0, 1, and 2+ Certified Managers.” (McCrary Report at 87). The

  plaintiffs note, however, that the study was not a count of the number of certified

  managers, but a count of the number of shifts “covered by any number of Certified

  Managers.” (Pls.’ Mot. to Exclude at 14). They thus argue that the caption to Exhibit 10 is

  misleading because “a store with zero ‘Certified Managers’ in Dr. McCrary’s Exhibit

  could, in fact have up to four certified managers on staff.” (Id. at 15) (emphasis omitted).

  The Court disagrees.

         The plaintiffs’ argument fails for two reasons. First, Dr. McCrary states explicitly

  in the text of his report that he measures “how the use of Certified Managers changed

  during the class period” (McCrary Report at 88) (emphasis added), as in the number of

  “shifts . . . covered by a Certified Manager” (id. at 114) (emphasis added). Exhibit 10’s

  caption is misleading only when taken out of context. At any rate, it is still consistent with

  Dr. McCrary’s opinion that the reduction in the number of shifts covered by a certified

  manager is a proxy for the number of certified managers overall:

                The entire purpose of the investment in Certified Managers is
                to leverage the improved performance that Certified
                Managers generate, and, thereby, enhance brand standards. It
                would not make any economic or business sense for a store to
                invest in training four Certified Managers, and then not use

                                           Page 58 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             59 ofPage
                                                                  65 Page
                                                                       59 ofID
                                                                             65#9586
                                                                                 Page
                                    ID #9521



                 them for any shifts. Indeed, it is just the opposite. Basic
                 economic reasoning tells us that the number of shifts covered
                 by Certified Managers would be closely related to the number
                 of Certified Managers being trained and employed.

  (McCrary Rebuttal at 9). In other words, Dr. McCrary established a rational connection

  between the data and his opinion; the Court will not exclude his testimony based on

  surface-level confusion.

         Along those lines, the plaintiffs argue that Dr. McCrary’s testimony must be

  excluded because he “did not even bother to control for the trend that his index share of

  shifts covered by Certified Managers was already in decline well before the Washington

  AG Settlement in July 2018.” (Pls.’ Mot. to Exclude at 15). They point to a regression

  model made by Dr. Singer purporting to show that, after adding “the relevant control

  variables from [his] wage regressions such as time trends” (Singer Rebuttal at 73), “the

  presence of the No-Poach Provision is associated with less training . . . , precisely the

  opposite of what Dr. McCrary predicts” (id. at 74) (emphasis in original).

         Naturally, Jimmy John’s argues that it is Dr. Singer’s model, not Dr. McCrary’s,

  that suffers from an “elementary error.” (Jimmy John’s Resp. to Pls.’ Mot. to Exclude

  at 14). “The fundamental flaw in Dr. Singer’s regression models is how he chooses to

  control for the time trend in Certified Manager usage.” (McCrary Rebuttal at 18). In brief,

  “Dr. Singer inappropriately controls for a nonlinear time trend that he estimates using all

  the data, including data from after his events in interest . . . .” (Id. at 20) (emphasis in original).

         For all that, the plaintiffs’ challenge to Dr. McCrary’s model goes to the weight of

  his testimony. As mentioned, “the exclusion of major variables or in the inclusion of


                                             Page 59 of 65
Case 3:18-cv-00133-NJR Document 223 Filed 02/24/21 Page 60 of 65 Page ID #9587
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             61 ofPage
                                                                  65 Page
                                                                       61 ofID
                                                                             65#9588
                                                                                 Page
                                    ID #9523



  coverage after the changes in the No-Poach Provision as part of a ‘pre-existing’ trend.”

  (Id. at 21). After removing the “time trend variables and instead control[ling] for a pre-

  existing time trend,” Dr. McCrary found that Dr. Singer’s model affirmed his findings.

  (Id. at 22–23). The plaintiffs did not attempt refuting this in their reply brief. (See Pls.’

  Reply in Support of Its Mot. to Exclude 5, Doc. 206). At any rate, Dr. McCrary’s defense

  holds water, and remaining doubts will go to his testimony’s weight.

         Next, the Court will address three arguments advanced by the plaintiffs about

  Dr. McCrary’s release analysis. Recall that Dr. McCrary asserts that “documents

  describing         requests for release of individual employees” from the No-Poach

  Provision reveal that the requests “were granted 88 percent of the time.” (McCrary Report

  at 44) (emphasis in original). First, the plaintiffs contend that whether the No-Poach

  Provision “was enforced is a question for the jury.” (Pls.’ Mot. to Exclude at 18). In

  response, however, Jimmy John’s properly cites Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

  338, 350–51 (2011), and Priddy v. Health Care Service Corp., 870 F.3d 657, 660 (7th Cir. 2017).

  (Jimmy John’s Resp. to Pls.’ Mot. to Exclude at 18). In those cases, the appellate courts

  reaffirmed that, in determining whether common questions predominate, the Court’s

  analysis at the class-certification stage may overlap with the merits—that is, whether the

  No-Poach Provision was enforced. Indeed, the plaintiffs dedicate a section of their Motion

  for Class Certification to the question. (See Pls.’ Mem. in Support of Class Cert. at 10–13).

  But see Messner, 669 F.3d at 811 (“[T]he court should not turn the class certification

  proceedings into a dress rehearsal for the trial on the merits.”).




                                          Page 61 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             62 ofPage
                                                                  65 Page
                                                                       62 ofID
                                                                             65#9589
                                                                                 Page
                                    ID #9524



        Second, the plaintiffs argue that the Court should exclude Dr. McCrary’s

  testimony as “incomplete and unhelpful” because he supposedly could not “set[] forth

  any objective standard as to what it even means to ‘enforce’ the agreement, such that

  anyone could replicate his analysis.” (Pls.’ Mot. to Exclude at 18). Yet again, however,

  they mischaracterize Dr. McCrary’s statements and ignore his report. For one, counsel for

  Jimmy John’s appropriately objected to the vague questioning, evidenced by

  Dr. McCrary’s confused response:

               PLAINTIFFS’ COUNSEL: The question was: Do you see no
               enforcement? And so that’s a yes or no answer.

               JIMMY JOHN’S COUNSEL: Object to form.

               DR. MCCRARY: I’m not sure that’s a yes/no answer.

  (McCrary Dep. at 181:4–24). At any rate, Dr. McCrary sufficiently laid out the

  methodology underlying the release analysis:

               I have performed a review of documents related to release
               requests that have been produced to date in this matter.
               Among        unique release requests, I have identified    that
               include clear responses to the request within the produced
               documents. Of the           unique requests,         were fully
               granted a release, leading to a release rate of 88 percent.
               Nearly always—          out of      times—employee releases
               were approved without conditions. Only                approved
               employee releases were associated with conditions on
               reimbursement for training expenses. In other words, where
               there is sufficient evidence available to track the outcome of
               release requests, the requests were almost always granted,
               and almost always without cost.

  (McCrary Report at 48).




                                       Page 62 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             63 ofPage
                                                                  65 Page
                                                                       63 ofID
                                                                             65#9590
                                                                                 Page
                                    ID #9525



         And third, the plaintiffs suggest that Dr. McCrary’s analysis is incomplete because

  he overlooked the fact that “Jimmy John’s and numerous franchisees had blanket policies

  of not granting releases.” (Pls.’ Mot. to Exclude at 18). Except they provide no evidence

  showing that “a large fraction of stores employed such a policy with regard to releases or

  that such a policy was widely known by employees. Rather [they] simply assert this to

  be true.” (McCrary Rebuttal at 33). Without more, the plaintiffs’ argument amounts to

  mere speculation and does little to diminish the validity of Dr. McCrary’s methodology.

         The plaintiffs also challenge the economic principles underlying Dr. McCrary’s

  opinion that Jimmy John’s lacks incentives to suppress employee wages. Recall how

  Dr. McCrary suggests that in the textbook monopsony case, “revenue falls by virtue of the

  monopsonistic behavior, while profits rise.” (McCrary Report at 55). So as labor demand

  decreases, so does output and revenue. (See id.). Because Jimmy John’s collects royalties

  based on a percentage of franchisees’ revenues, Dr. McCrary suggests that Jimmy John’s

  would only lose money by engaging in monopsonistic behavior. (See id. at 55–56). The

  plaintiffs, on the other hand, argue that royalties are not Jimmy John’s sole source of

  income. (Pls.’ Mot. to Exclude at 19). Rather, they posit that reducing labor costs would

  increase franchisees’ profits, thus attracting more franchisee-investors and permitting

  Jimmy John’s to offset its losses through franchise fees. (Id.). For all that, the plaintiffs

  provide no support for this assertion. Dr. McCrary, on the other hand, notes at the onset

  of his Report that about “94 percent of the revenue [Jimmy John’s] earned from

  franchisees was from revenue-based royalties paid by franchisees, and the remainder was




                                         Page 63 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             64 ofPage
                                                                  65 Page
                                                                       64 ofID
                                                                             65#9591
                                                                                 Page
                                    ID #9526



  from initial franchise fees.” (McCrary Report at 53 n.181). The Court is not persuaded that

  Dr. McCrary’s economic principles are unreliable.

         Finally, the plaintiffs claim that Dr. McCrary’s testimony is “pure theoretical

  speculation” because “he did not study the extent to which restaurant revenues were

  reduced by the No-Poach Provision.” (Pls.’ Mot. to Exclude at 20). Ironically, the inverse

  is true. Whereas the plaintiffs assume that “a reduction in output will also lead to a higher

  price,” Dr. McCrary recognizes that such an argument would also suggest that Jimmy

  John’s has monopoly power in the relevant market, which the plaintiffs make no attempt

  at showing. (See McCrary Rebuttal at 37). In other words, “even if a firm like [Jimmy

  John’s] somehow was able to exercise monopsony power when hiring workers within its

  own brand through the use of an intrabrand restraint (like the No-Poach Provision), there

  is no way that such intrabrand restraints on hiring would somehow allow it to exercise

  monopoly power in the sale of its goods” given how vigorously QSRs compete “to sell

  their products at low prices.” (Id.) (emphasis altered). Here too, the plaintiffs fall far short

  of casting doubt on Dr. McCrary’s principles or methodology. Rather, his testimony

  “both rests on a reliable foundation and is relevant to the task at hand,” the plaintiffs’

  Motion for Class Certification. See Daubert, 509 U.S. at 597.

         For these reasons, the Court DENIES the plaintiffs’ Motion to Exclude.




                                          Page 64 of 65
Case
 Case3:18-cv-00133-NJR
      3:18-cv-00133-NJR Document
                         Document220
                                  223*SEALED*
                                       Filed 02/24/21
                                                  Filed Page
                                                        02/16/21
                                                             65 ofPage
                                                                  65 Page
                                                                       65 ofID
                                                                             65#9592
                                                                                 Page
                                    ID #9527



                                      CONCLUSION

        The Court GRANTS Jimmy John’s Motion to Exclude Dr. Singer and DENIES the

  plaintiffs’ Motion to Exclude Dr. Ordover and Dr. McCrary.

        IT IS SO ORDERED.

        DATED: February 16, 2021



                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 65 of 65
